AN ACT TO RATIFY THE PRODUCTION SHARING
CONTRACT BETWEEN NATIONAL OIL COMPANY
OF LIBERIA REPRESENTING THE REPUBLIC OF
LIBERIA AND ORANTO PETROLEUM LIMITED
FOR OFFSHORE BLOCK LB 14

APPROVED JULY 23, 2009

PUBLISHED BY AUTHORITY
MINISTRY OF FOREIGN AFFAIRS
MONROVIA, LIBERIA

PRINTED JULY 29, 2009
PRODUCTION SHARING CONTRACT

BETWEEN

om” a

NATIONAL OIL COMPANY OF LIBERIA

REPRESENTING THE REPUBLIC OF LIBERIA

OFFSHORE BLOCK LB 14
2009

“AN ACT TO RATIFY THE PRODUCTION SHARING CONTRACT BETWEEN
THE NATIONAL OIL COMPANY REPRESENTING THE REPUBLIC OF
LIBERIA AND ORANTO PETROLEUM LIMITED FOR OFFSHORE BLOCK
LB-14.”

IT IS ENACTED BY THE SENATE AND HOUSE OF REPRESENTATIVES OF THE
REPUBLIC OF LIBERIA IN LEGISLATURE ASSEMBLED:

Section I: That immediately after the passage of this Act “AN ACT TO
RATIFY THE PRODUCTION SHARING CONTRACT BETWEEN THE
NATIONAL OIL COMPANY REPRESENTING THE REPUBLIC OF LIBERIA
AND ORANTO PETROLEUM LIMITED OFFSHORE BLOCK LB 14”, as herein
recited below word for word in the authentic English version be, and the
same is hereby ratified to give full force and effect to the provision as
contained herein.

SECTION II: SHORT TITLE: This Act to ratify the PRODUCTION
SHARING CONTRACT BETWEEN THE NATIONAL OIL COMPANY
REPRESENTING THE REPUBLIC OF LIBERIA AND ORANTO PETROLEUM
LIMITED FOR OFFSHORE BLOCK LB 14” shall also be cited as the
PRODUCTION SHARING CONTRACT ACT OF LIBERIA AND ORANTO
PETROLEUM LIMITED.”

SECTION III: That any and all obligations, covenants, terms and
conditions as contained in the above mentioned PRODUCTION SHARING
CONTRACT shall be carried to full completion unless otherwise modified,
amended, or repealed.

SECTION IV: This Act shall take effect immediately upon the wbiketia
Into handbill. ; «

ANY LAW TO THE CONTRARY NOTWITHSTANDING
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

Table of Contents

TICLE 1 -DEFINITIONS.... annenonscessonsvocn
TICLE 2 SCOPE OF THE CONTRACT

(TICLE 3 DURATION OF EXPLORATION PERIODS AND SURRENDERS a8
TICLE 4 EXPLORATION WORK COMMITMENTS ..:scsesssvessseses somvvenssusssatsetinyyonstoysta petted 9
TICLES 5 ESTABLISHMENT AND APPROVAL OF ANNUAL WORK PROGRAMS

BUDGBES ceccsscecscssariesiiss nee actectctinaremeesarcerennveae Ld
'TICLE 6 CONTRACTOR’S OBLIGATIONS IN RESPECT OF THE EXPLORATION
[ODS AND ENVIRONMENTAL MANAGEMENT \esscssssssssssesssssesessscessarscensssecnnansonensvensues 13
‘TICLE 7 CONTRACTOR’S RIGHTS IN RESPECT OF THE EXPLORATION
ODS. ....secsesereveenveeseveecssnnsarsanecennseeteananeunseonsssesunascsanessonaussansceanacedenscseemensssaqsennnvcsonanenseentesgneee® 15
ARTICLE 8 ACTIVITY REPORTS DURING THE EXPLORATION PERIODS AND
BUPERVISION OF PETROLEUM OPERATIONS .esscescossoceneeesssovescerecreccesevesseessserssranssnnnnrsssens 16,

ARTICLE 9 OCCUPATION OF LAND........
ARTICLE 10 USE OF FACILITIES
_ ARTICLE 11 APPRAISAL OF A PETROLEUM DISCOVERY ....
ARTICLE 12 GRANT OF AN EXCLUSIVE EXPLOITATION AUTHORIZATION IN

~ RESPECT OF A COMMERCIAL DISCOVERY -sssssssssssssesesssnerssensseesessunnsesensnnansecsesnnnsessnsegonne +. 23
ARTICLE 13 DURATION OF THE EXPLOITATION PERIOD .nscssssssssssesssvsnsseseseesnemnrsrsrnees 24
ARTICLE 14 EXPLOITATION OBLIGATION... esenevewesbonerionssveese sosnsseonsseeesbecane 2D
ARTICLE 15 CONTRACTOR’S OBLIGATIONS AND RIGHTS IN RESPECT OF
BXCLUSIVE EXPLOITATION AUTHORIZATIONS .... aecenveereouscnnsnsanaeee were

ARTICLE 16 RECOVERY OF PETROLEUM COSTS AND 3 PRODUCTION SHARING oo
ARTICLE 17 TAXATION ..esesssssecsssssseee wiisamalh weosdibaneinected svcenecsnssucenusenasenvecaenvecenecnsneseeennesesesaee 30
ARTICLE 18 VALUATION OF PETROLEUM «..ssssssssssessonessnsosnnsessnersesnreesen “
ARTICLE 19 BONUSES AND HYDROCARBON DEVELOPMENT FUND.
ARTICLE 20 OWNERSHIP AND ABANDONMENT OF ASSETS .......---00+

ARTICLE 21 NATURAL GAG......... e
ARTICLE 22 FOREIGN EXCHANGE CONTROL.
ARTICLE 23 APPLICABLE LAW ..
ARTICLE 24 MONETARY UNIT...

ARTICLE 25 ACCOUNTING METHOD AND AUDITS.
ARTICLE 26 IMPORT AND EXPORT
ARTICLE 27 DISPOSAL OF PRODUCTION.

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 28 PROTECTION OF RIGHTS...
ARTICLE 29 PERSONNEL AND TRAINING

ARTICLE 30 ACTIVITY REPORTS IN RESPECT OF EXCLUSIVE EXPLOITATION
AUTHORIZATIONS. ......sccccssesssesssesneecesseensseneesnsecssnseees

ARTICLE 32. TERMINATION...
ARTICLE 33 FORCE MAJEURE ..
ARTICLE 34 JOINT AND SEVERAL OBLIGATIONS AND GUARANTEES.. 64
ARTICLE 35 RIGHTS OF ASSIGNMENT

ia

az

FC
PRODUCTION SHARING CONTRACT

BETWEEN

The Republic ox Liberia, (STATE) represented for the purposes of this Contract by the
National Oil Company of Liberia (NOCAL), a company incorporated under the laws of
Liberia, the Minister of Finance, the Minister of Lands, Mines & Energy and the Chairman of
the National Investment Commission

AND

Oranto Petroleum Limited, a company incorporated in the jurisdiction of Nigeria,
hereinafter referred to as “the Contractor”.

WHEREAS

. the discovery and exploitation of petroleum are important for the interest and the
economic development of the country and its people;

° the Contractor wishes to undertake operations for exploration and development for
exploitation, transportation, storage, processing and marketing of Hydrocarbons;

° NOCAL has the rights in respect of Petroleum Exploration and Exploitation over the
entirety of available areas in Liberia including the Delimited Area defined hereinafter;

° NOCAL wishes to promote the development of the Delimited Area, and the
Contractor wishes to cooperate with NOCAL by assisting it in the exploration for and
production of the potential resources within the Delimited Area, and thereby
encouraging the economic growth of the country;

The Contractor represents that it has the financial resources, the technical competence and the
organization capacity necessary to carry out in the Delimited Area, the Petroleum Operations
specified hereinster. NOW THEREFORE, THE PARTIES HEREBY AGREE AS
italian a
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 1

DEFINITIONS

The following terms used in this contract shall have the following meaning:

Lal

1.5

be?

AFFILIATED COMPANY means:

a company or any other entity which directly or indirectly controls or is controlled by
any entity constituting the Contractor; or

a company or any other entity which directly or indirectly controls or is controlled by
a company or entity which itself directly or indirectly controls any cntity constituting
the Contractor.

Such “contro!” means direct or indirect ownership by a company or any other entity
of holding fifty percent (50%) or more of the shares, conferring voting rights, forming
the stock of another company. :

ANNUAL WORK PROGRAM means the document describing, item by item, the
Petroleum Operations to be carried out during a Calendar Year within the Delimited
Area and in each Exploration Perimeter, if any, established in accordance with the
Contract.

APPRAISAL PERIMETER means any part of the Delimited Area where one or
more Hydrocarbon discoveries have been made, and in respect of which NOCAL has
granted to the Contractor an exclusive appraisal authorization for the purpose of
appraising the extent of said discoveries.

ARMS LENGTH SALES For the purpose of determining arms Icngth sales, the
price of Crude Oil will generally be based in a per barrel basis of one or more Crude
Oil blends which at the time of calculation are being freely and actively traded in the
international oil market and have similar characteristics and quality to the Crude Oil
being marketed. ‘The price for such Crude Oil will be ascertained from Platt’s Crude
Oil Market Wire daily publication or the spot market for the same Crude Oil
ascertained in a similar manner.

ASSOCIATED NATURAL GAS means Natural Gas, which exists in the reservoir
with Crude Oil, which is or could be produced in association with Crude Oil.

BARREL means U.S. barrel, i.e., 42 U.S. gallons measured at a vemapefaturt of 60°F
and under an atmospheric pressure.

BUDGET «means the itemized cost estimates of the Petroleum Operations ‘described
in an Annual Work Program.

i

CALENDAR QUARTER means a period of three (3) consecutive months beginning
on January 1, April 1, July 1 or October 1, and ending on the following March thirty-
first (31°5, June thirtieth (30), Scptember pe” or December (31%),

respectively, according to the Gregorian calendar,

aN
19

LA2Z

1.13

1.14

1.15

1.16

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

CALENDAR YEAR means a period of twelve (12) consecutive months beginning
on January first (1") and ending on the following December thirty-first 31"),
according to the Gregorian calendar.

CAPITAL GOODS means:

(a) Plant or equipment (but not motor vehicles of any kind), and spare parts for
these goods, for use exclusively and directly in manufacturing, agriculture, or
forestry;

(6) The following goods for a producer’s use exclusively and directly in a mining
or petroleum project or in mining or petroleum exploration or development;

(c) Plant or equipment (including four-wheel-drive motor vehicles but not
motorcycles, sedans or luxury vehicles as defined by regulation) and spare
parts for these goods; and,

(d) From the inception of exploration until the date commercial production
begins, intermediate inputs (including but not limited to explosives, drilling
mud, grinding balls, tires for trucks used in operations, and similar items
specified in regulations).

COMMERCIAL PRODUCTION

(a) “commercial production” begins on the date of the first shipment of petroleum
or natural gas extracted from the area covered under this Contract as part ofa
regular program of profit-seeking activity.

(b) | Commercial production ends on the last day of a tax period in which the
number of shipments is less than one-tenth of the average shipments during
the first three years of commercial production.

CONTRACT means this Production Sharing Contract and its appendices forming an
integral part hereof, together with any extension, renewal, replacement or
modification hereto, which may be mutually agreed between the Parties.

CONTRACT YEAR means a period of twelve (12) consecutive months beginning
on the Effective Date or on the anniversary thereof.

CONTRACTOR means Oranto Petroleum Limited and any of its successors and
permitted assigns that shall act as Operator and shall conduct Petroleum Operations.

CRUDE OIL means crude mineral oil, asphalt, ozokerite, and all kinds of petroleum
Hydrocarbon and bitumen, either solid or liquid in their natural condition or obtained
from Natural Gas by condensation or extraction, including condensates and Natural
Gas liquids. r
DELIMITED AREA means the area in respect of which NOCAL under this
Contract, grants to the Contractor an exclusive exploration right. The are:

apt
1.17

1.21

1,22

1.23

1.24

1.25

1.26

1.27

1.28

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

surrendered by the Contractor in accordance with the provisions of Articles 3.5 and
3.6 shall be deemed as excluded from the Delimited Area, which shall be reduced
accordingly. Conversely, the Exploration Perimeter(s) shall be an integral part of the
Delimited Area during the term of the relevant exclusive exploration authorization.

DELIVERY POINT means the F. O. B. point connection the loading facilities to the
vessel when loading Crude Oil in the Republic of Liberia or any other transfer point
mutually agreed between the Parties.

DOLLAR means dollar of the United States of America.

EFFECTIVE DATE means the date of ratification and publication of the hand bill
under Article 38

EXPLOITATION PERIMETER means any part of the Delimited Area in respect of
which NOCAL has granted to the Contractor an exclusive exploitation authorization.

EXPLORATION means acquisition of seismic data, prospecting, drilling and all
other activities leading to the establishment of existence or non-existence of
hydrocarbon in the Delimited Area.

EXPLORATION PERIMITER means any part of the Delimited Area in respect of
which NOCAL has granted the relevant exclusive Exploration Authorization.

FIELD means a commercial accumulation of Petroleum in one or several overlaying
horizons, which has been appraised in accordance with the provisions of Article 11.

FISCAL YEAR means a period of twelve (12) consecutive months beginning on
January first (1*) and ending on the following December thirty-first (31°).

GOVERNMENT means the Government of Liberia from time to time and/or any and
all ministries, national directorates, departments, national institutes, provincial
government, provincial directorates, commissions, agencies and corporations under
the direct or indirect control of a government or owned thereby and shall include any
court, legislature, council or other state government or national, regional, provincial,
municipal or local authorities.

Hydrocarbon means the definition under the Liberian Petroleum Law of 2000.

LAW(S) means any constitution, ratified treaty obligation, law, statute, decrec, rule,
regulation, judicial act of decision, judgment, order, proclamation, directive,
executive order or other sovereign act of the State

Marine Pollution means the introduction by the contractor or sub-contractor, directly
or indirectly, of substances or energy, including toxic waste, oil spifls or any other
solids, liquids or ‘gases into the marine environment (including estuaries) in such
deleterious effects ag harm to living resources, hazard to human health, hindrance to

marine activities including fishing and navigation, or impairment of quality for use of
sea-water, and reduction of i E

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

NATURAL GAS means methane, ethane, propane, butane and dry or wet gaseous
hydrocarbons, whether or not associated with Crude Oil, as well as. gaseous products
extracted in association with petroleum, such as, without limitation, nitrogen,
hydrogen sulfide, carbon dioxide, helium and water vapor.

NON-ASSOCIATED NATURAL GAS means Natural Gas other than Associated
Natural Gas.

Operator shall mean Oranto Petroleum Limited and any subsequent Contractor party
upproved as Operator.

PARTIES means NOCAL and the Contractor; and PARTY means either NOCAL or
the Contractor.

PETROLEUM COSTS means all expenditures actually incurred and paid by the
Contract for the purposes of the Petroleum Operations under this Contract, and
determined in accordance with the Accounting Procedure attached hereto as Appendix
2.

PETROLEUM OPERATIONS means all activities undertaking by the Contractor,
including but not limited to exploration, appraisal, prospecting, assessment,
marketing, abandonment, decommissioning, development, drilling, production,
exploitation, processing, storage, transport, distribution, sale, etc of Crude Oil and
Natural Gas.

REVENUE CODE means the Revenue Code of Liberia Act of 2000, as such may be
amended from time to time, or any succession code.

‘THIRD PARTY means a company or any other entity, other than the Contractor,
which does not come within the foregoing definition. F

‘TOTAL PRODUCTION means the total production of Crude Oil or the total
production of Natural Gas obtained from the whole Delimited Arca less the quantities
used for the requirements of the Petroleum Operations and any Unavoidable Losses.

Unavoidable Loss means any logs, that is solely caused by un-intentional or un-willful
misconduct or gross negligence &

2.1

2.2

2.3

24

2.5

2.6

2.7

2.8

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 2

SCOPE OF THE CONTRACT

The Contract is a Production Sharing Contract as provided for under Article 7.1 of the
Liberian Petroleum Law and includes all the provisions of the agreement between
NOCAL and the Contractor.

NOCAL authorizes the Contractor to be the Operator pursuant to the terms set forth
herein and to carry out the useful and necessary Petroleum Operations in the
Delimited Area, on an exclusive basis.

The Contractor under takes, for all the work necessary for carrying out the Petroleum
Operations provided for hereunder, to comply with good international petroleum
industry practice and to be subject to the laws and regulations in force in Liberia
unless otherwise provided under this Contract.

The Contractor shall supply all financial and technical means necessary for the proper
performance of the Petroleum Operations.

The Contractor shall bear alone the financial risk associated with the performance of
the Petroleum Operations. The Petroleum Costs related thereto shall be recoverable
by the Contractor in accordance with the provisions or Article 16.2.

During the term hereof, in the event of production, the Total Production arising from

the Petroleum Operations shall be shared between the Parties according to the terms
set forth in Articles 16.2 and 16.3.

On the Effective Date, the Delimited Area shall be the area as defined in Appendix 1.

The Contractor shall furnish NOCAL with all reports, information and data referred to
hereunder, including without limitation any agreement, for the provision of goods and
services in respect of Petroleum tions in excess of $250,000.00 binding on the
entities constituting the Contractor._|—-

3,2

33

3.4

3.5

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 3

DURATION OF EXPLORATION PERIODS AND SURRENDERS

3.1. The exclusive exploration authorization is hereby granted to the Contractor for a
period of nine (9) consecutive years defined by three (3) consecutive periods.

A first Exploration Period of four (4) Contract Years, a second Exploration Period of
three (3) Contact Years and the third Exploration Period of two (2) Contract Years in
respect of the entire Delimited Area.

The first Exploration Period will be divided to two stages, a first stage of two (2)
Contract Years and a second stage of two (2) Contract Years. After the 2D and 3D
Seismic Surveys, based on the evaluation result, the contractor has the right to decide
whether to go on to the second stage according to its own judgment. The contractor
shall have the right’ to terminate the project at any stage, but must be done in
accordance with the provisions of Articles 4.7 and 32.1 of this Contract.

If during the first exploration period set forth above the Contractor has fulfilled the
exploration work commitments defined in Article 4, as ascertained by the
Government, the exclusive exploration authorization shall, at the Contractor’s request,
be renewed for a second exploration period of two (2) Contract Years.

If, at the end of such second exploration period and provided that is has fulfilled its
work commitments as set forth above, and the Contractor so requests, a third
exploration period shall be authorized for two (2) Contractual Years.

The applications referred to in Articles 3.2 and 3.3 shall be made at least sixty (60)
days prior to the expiration of the current exploration period.

‘The Contractor shall surrender at least the following surfaces:
a. -Twenty-five percent (25%) of the initial surface’ of the Delimited Area at the
expiration of the first exploration period.

b. Additional twenty-five percent (25%) of the initial surface of the Delimited
Area at the expiration of the second exploration period.

Such surrenders shall be constituted of one area or a limited number of areas of
simple geometrical shape delimited by north-south, east-west lines or by natural
boundaries of the area concerned.

For the purpose of computing the surface to be surrendered, the surface in respect to
any Exploration Perimeter shall be deducted from the initial surface of the Delimited
Area. ;

The surfaces previously ‘surrendered pursuant to the provisions of Article 3.6 shall be
deducted for the surfaces to be surrendered. F-

>
3.6

3.7

3.8

3.9

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

Subject to its compliance with the above-mentioned requirements, the Contractor
shall have the right to determine the size, shape and location of areas to be
surrendered.

The Contractor undertakes to furnish NOCAL with a precise description and a map
showing the details of the surrendered areas and those retained, together with a report

specifying the work carried out in the surrendered areas from the Effective Date and
the results obtained.

During any exploration period, the Contractor may, at any time, notify NOCAL that it
surrenders the whole or any part of the Delimited Area and the rights granted to it by
giving sixty (60) day’s notice to that effect.

No surrender during or at the expiration of any exploration period shall reduce the
work commitments and the investment obligations set forth in Article 4 for the current
exploration period.

In the event of surrender, the Contractor shall have the exclusive right to retain, for
their respective term, the surfaces in respect of Appraisal Perimeters and Exploitation

Perimeters which would have been granted and to carryout the Petroleum Operations
therein.

At the expiration of the third exploration period set forth in Article 3.3, the Contractor
shall surrender the whole remaining surface of the Delimited Area except as to any
Appraisal Perimeters and Exploitation Perimeters which would have then been
granted or applied for.

If at the expiration of all the exploration periods the Contractor has not been obtained

~ or is not applying for an exclusive appraisal authorization or an exclusive exploitation

authorization, this Contractor shall terminate.

If an exploratory well is operating at the expiry of an exploration period, then
NOCAL shall grant Contractor an extension of the exclusive exploration authorization
of 90 days (after the exploration well is terminated and the rig released) in order to
evaluate the results of the well and at Contractor’s discretion apply for an exclusive
appraisal authorization or an exclusive exploitation authorization.

The termination of this Contract, whatever the reason thereof, except arising from.
Force Majeure, shall not relieve the Contractor of any obligations under this Contract
that were inci rior to, or arising from, said termination and which shall be

tae

*
4.1

4.2

(a)
)
(©)

43

4.4

4.5

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 4

EXPLORATION WORK COMMITMENTS

The Contractor shall commence the geological and seismic work within six (6)
months from the Effective Date.

The Contractor, during the first exploration period defined in Article 3.1, shall carry
out a minimum work programme at a cost of no less than 10 Million Dollars which

includes the following:

3D Seismic Survey of 1,600 sq. km.

2D Seismic Survey of 300 km.; and,

Contingent on a successful 3D seismic acquisition program and subsequent
interpretation of the data, the Contractor undertakes to make reasonable efforts to drill
in the first period. In the event that such a well is drilled in the first exploration period
it would satisfy the second exploration period minimum well commitment.

The Contractor, during the second exploration period defined in Article 3.1, shall
carry out a minimum work programme at a cost of no less than 12 million Dollars,
including a commitment to drill a minimum of one (1) exploration well.

The Contractor, during the third exploration period defined in Article 3.1, shall carry
out a minimum work programme at a cost no less than 15 million Dollars, including
acquisition of 800 sq. km. of 3D Seismic Data and commitment to drill a minimum of
one (1) exploration well.

Each of the exploratory wells shall be drilled to a minimum depth,of two thousand
(2,000) meters, after deduction of the water depth, or 100 meters into the top of the
Albian section, whichever shall come first, or to a lesser depth if the continuation of
drilling performed in accordance with good international petroleum industry practice
is prevented for any of the following reasons:

(a) The basement is encountered at a lesser depth than the minimum contractual
depth;

(b) Continuation of drilling presents an obvious danger due to the existence of
abnormal formation pressure; .

(c) Rock formations are encountered the hardness of which prevents, in practice,
the continuation of drilling by the use of appropriate equipment; ~

(d) Petroleum forthations are encountered the crossing of which requires, for their
protection, the laying of, casing preventing the minimum contractual depth
from being rind PP
4.6

47

4.8

49

4.10

' -ORANTO BLOCK LB-14 PSC JUNE 10,2009 CONFIDENTIAL

In the event that any of the above reasons stated in section 4.5 occurs, the exploratory
well shall be deemed to have been drilled to the minimum contractual depth.
Notwithstanding any provision in this Article to the contrary, NOCAL and the
Contractor may, at any time, agree to abandon the drilling of a well at a lesser depth
than the minimum contractual depth.

In order to carry out the exploration drilling defined in Article 4.3 and 4.4 in the best
technical conditions in accordance with good international petroleum industry
practice, the Contractor undertakes to make the expenditure required to meet the

objectives of the well work programme which will include drilling and as appropriate,
testing.

If during the exploration period the Contractor has performed its work commitments
for an amount lesser than the amount specified above, it shall be deemed to have
fulfilled its investment obligations relating to that period. Conversely, the Contractor
shall perform the entirety of its work commitments set forth in respect of an

exploration period even if it results in exceeding the amount specified above for that
period.

In the event where the number of exploration wells drilled by the Contractor and/or
the amount of seismic data acquired during any exploration period exceéd ihe number
of wells and/or the amount of seisinic data provided for in the work commitment for
that period, as specified in this Article 4, the number of additional exploration wells
drilled and/or the amount of seismic data acquired by the Contractor during such
exploration period may be carried forward and treated as work undertaken in
discharge of the Contractor’s commitment to drill exploration wells and/or seismic
data acquired during the succeeding period.

If at the expiration of any of the three (3) exploration periods defined in Articles 3.1,
3.2 and 3.3 or upon the' date of surrender of the whole Delimited Area, or upon the
date of termination of this Contract, the Contractor has not fulfilled its applicable
work commitments set forth in this Article, it shall pay as compensation to NOCAL,
within thirty (30) days ee that date of expiration, surrender or termination, the

unspent balance of ion work commitments above-defined'‘for the current
exploration period.

10

5.1

5.2

$3.

5.4

55

‘ ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLES 5

ESTABLISHMENT AND APPROVAL OF ANNUAL WORK
PROGRAMS AND BUDGETS

At least three (3) months before the beginning of each Calendar Year, or for the first
year, within two (2) months from the Effective Date, the Contractor shall prepare and
submit for approval to NOCAL, an Annual Work Program together with the related
Budget for the entire Delimited Area, specifying the Petroleum Operations that the
Contractor proposes to perform during the Calendar Year and their cost.

If NOCAL wishes. to propose any revisions or modifications to the Petroleum
Operations specified in said Annual Work Program, it shall, within thirty (30) days
after receipt .of the program, so notify the Contractor, presenting all justifications
deemed useful. In that event, NOCAL and the Contractor shall meet as soon as
possible to consider the proposed revisions or modifications and to mutually establish
the Annual Work Program and the related Budget in its final form, in accordance with
good international petroleum industry practice. However, during the Exploration
Perjod, the Annual Work Program and the related Budget established by the
Contractor after the above mentioned meeting shall be deemed to be approved
provided that they comply with the obligations set forth in Article 4.

Each part of the Annual Work Program and Budget, in respect of which NOCAL has
not proposed any revision or modification within the period of thirty (30) days above-
mentioned, shall be carried out by the Contractor within the stated time.

Should NOCAL fail to notify the Contractor of its wish for revision or modification
within the period of thirty (30) days above-mentioned, such Annual Work Program
and the related Budget submitted by the Contractor shall be deemed to be approved by
NOCAL. It is agreed by NOCAL and the Contractor that the Contractor may acquire
knowledge as and when the work is implemented or certain events may justify
changes to the details of the Annual Work Program. In that event, after notification to
NOCAL, the Contractor may make such changes provided that the basic objectives of
said Annual Work Program are not modified.

Whenever NOCAL is required to exercise its discretion or its approval is required
under this Contract, it shall exercise its discretion or grant its approval on the basis of
the efficient and economic conduct of Petroleum Operations in respect of the
Delimited Area and in accordance with good international oil industry practice.

At the commencement of the first Exploration Period NOCAL and the Contractor
shalt form a Joint Operations Committee JOC) consisting of not more than three (3)
members appointed by NOCAL and not more than three (3) members appointed by
the Contractor. Each Rarty shall have the right to change its representative by giving
thirty (30) days notice to such effect to the other Parties. The purpose of this JOC will
be to review prese: re Petroleum Operations and report jointly to NOCAL
and the Contractor.

il
5.6

5.7

5.8

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

The JOC shall meet twice every calendar year or as otherwise agreed by the members.
No meeting of the JOC shall be held unless two (2) members each appointed by the
Contractor and NOCAL are present.

The Contractor shall appoint the, first Chairman of the JOC who shall hold office until
the second anniversary following the Effective Date. Thereafter, NOCAL and the
Contractor shall have the alternating right to nominate a Chairman of the JOC who
shall hold office for a period of two (2) years.

All costs of the meeting of the JOC shall be borne by the Contractor and these costs
will be regarded as recoverable costs. Members of the JOC shall be entitled to sitting

fees for attendance at the (payable by the Contractor) in amounts to be mutually
agreed by the Partie:

12

Sl

52

5.3

34

5.5

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLES 5

ESTABLISHMENT AND APPROVAL OF ANNUAL WORK
PROGRAMS AND BUDGETS

At least three (3) months before the beginning of each Calendar Year, or for the first
year, within two (2) months from the Effective Date, the Contractor shall prepare and
submit for approval to NOCAL, an Annual Work Program together with the related
Budget for the entire Delimited Area, specifying the Petroleum Operations that the
Contractor proposes to perform during the Calendar Year and their cost,

If NOCAL wishes to propose any revisions or modifications to the Petroleum
Operations specified in said Annual Work Program, it shall, within thirty (30) days
after receipt of the program, so notify the Contractor, presenting all justifications
deemed useful. In that event, NOCAL and the Contractor shall meet as soon as
possible to consider the proposed revisions or modifications and to mutually establish
the Annual Work Program and the related Budget in its final form, in accordance with
good international petroleum industry practice. However, during the Exploration
Period, the Annual Work Program and the related Budget established by the
Contractor after the above mentioned meeting shall be deemed to be approved
provided that they comply with the obligations set forth in Article 4,

Each part of the Annual Work Program and Budget, in respect of which NOCAL has
not proposed any revision or modification within the period of thirty (30) days above-
mentioned, shall be carried out by the Contractor within the stated time,

Should NOCAL fail to notify the Contractor of its wish for revision or modification
within the period of thirty (30) days above-mentioned, such Annual Work Program
and the related Budget submitted by the Contractor shall be deemed to be approved by
NOCAL. It is agreed by NOCAL and the Contractor that the Contractor may acquire
knowledge as and when the work is implemented or certain events may justify
changes to the details of the Annual Work Program. In that event, after notification to
NOCAL, the Contractor may make such changes provided that the basic objectives of
said Annual Work Program are not modified.

Whenever NOCAL is required to exercise its discretion or its approval is required
under this Contract, it shall exercise its discretion or grant its approval on the basis of
the efficient and economic conduct of Petroleum Operations in respect of the
Delimited Area and in accordance with good intemational oil industry practice,

‘At the commencement of the first Exploration Period NOCAL and the Contractor
shall form a Joint Operations Committee (JOC) consisting of not more than three (3)
members appointed by NOCAL and not more than three (3) members appointed by
the Contractor. Each Party shall have the right to change its representative by giving
thirty (30) days notice to such effect to the other Parties. The purpose of this JOC will
be to review Petroleum Operations and report jointly to NOCAL
and the Contractor. ,

i
5.6

5.7

5.8

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL,

The JOC shall meet twice every calendar year or as otherwise agreed by the members.
No meeting of the JOC shall be held unless two (2) members each appointed by the
Contractor and NOCAL are present,

‘The Contractor shal! appoint the, first Chairman of the JOC who shall hold office until
the second anniversary following the Effective Date. Thereafter, NOCAL and the
Contractor shall have the alternating right to nominate a Chairman of the JOC who
shall hold office for a period of two (2) years.

All costs of the meeting of the JOC shall be bome by the Contractor and these costs
will be regarded as recoverable costs. Members of the JOC shall be entitled to sitting
fees for attendance at the (payable by the Contractor) in amounts to be mutually
agreed by the Parti

ablsy

12

ORANTO BLOCK LB-~14 PSC JUNE 10, 2009 CONFIDENTIAL

on ARTICLE 6
CONTRACTOR’S OBLIGATIONS IN RESPECT OF THE

EXPLORATION PERIODS AND ENVIRONMENTAL MANAGEMENT

6.1

6.2

6.3

6.4

65

The Contractor shall provide all the necessary funds and purchase or hire all the
equipment, facilities and materials required to carry out the Petroleum Operations.

The Contractor shall provide all technical assistance, including the personnel required
to carry out the Petroleum Operations.

The Contractor shall be responsible for the preparation and performance of the
Annual Work Programs which shall be carried out in the most appropriate manner in
observance of good intemational petroleum industry practice.

The Contractor undertakes to take all the reasonable and practical steps to:

(a) Ensure the protection from contamination of strata containing potable or
treatable water encountered during its work;

(bv) Provide an effective and safe method for the discharge or disposal of drill
cuttings and drilling muds generated during drilling operations;

(c) Carry out the tests reasonably necessary for determining the value of any
potentially commercially viable show encountered during drilling and the
exploitability of any possible Hydrocarbon discoveries and;

(d) Provide an effective and safe method for the disposal of produced water and
waste lubricating oils generated by its operations;

(c) Control the flow of petroleum so as to prevent avoidable waste and escape to
the environment.

The Contractor further undertakes to carry out all petroleum operations in accordance
with the Environmental Protection and Management Laws of Liberia and consistent
with good international petroleum industry practice. In this respect, the Contractor
shall:

(a) Submit to the Government and Environmental Impact Statement (EIS) prior to
the commencement of exploration and production.

{b) Take reasonable preventative, corrective and restorative measures to protect
from pollution, contamination or damage resulting Petroleum Operations
water bodies, land surfaces and the atmosphere, and that any pollution,
contamination and damage of such water bodies, land surface and atmosphere
hereunder the rectified, .

Subject to the foregoing, and at the conclusion of Petroleum Operations in the
Delimited Area, the Contractor will undertake reasonable efforts to restore the
Delimited Area to a state in which it was before the Petroleum Operations.

However, the Contractor shall have no liability for any environmental
damages caused after the transfer of such assets as per Article mip bet

13
6.7

6.8

6.9

6.10

6.11

, 2009 CONFIDENTIAL

II, according to their
, marked, fitted and
and in safety free pa haVigation within the
Delimited Area, and without prejudice to the forgoing, the Contractor shall, in order
to facilitate navigation, install the sound and optical devices approved or required by
the competent authorities and maintain them in a manner satisfactory to said
authorities.

All works and faciliti
nature and to the ci
preserved so as to allo’

In the exercise of its right to build, carry out work and maintain all facilities necessary
for the purposes hereof, the Contractor shall not disturb and existing graveyard or
building used for religious purposes, nor cause a nuisance to any government or
public building, except with the prior consent of NOCAL. and shall make good the
damage caused by it in that event.

In its conduct of Petroleum Operations, the Contractor undertakes to take all
necessary precautions to prevent Marine Pollution in Liberian waters in support of
Petroleum Operations.

In order to prevent pollution, NOCAL and Contractor agree that Contractor shall
conduct its petroleum operations consistent with good international petroleum
industry practice environmental as may be applicable to prevent pollution and
preserve the environment. NOCAL, the Contractor and EPA shall meet and consider
any measure, which may be necessary to preserve the environment.

NOCAL and the Contractor shall commission periodic environmental audits as
required to ensure compliance with EIS.

The Contractor and its subcontractors shall be obligated to give preference to
enterprises and goods from Liberia, if conditions of proven experience, price, quality,
delivery time and terms of payment are similar to those from other countries or from
non-Liberian sources.
Wel

TS.

74

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 7

CONTRACTOR’S RIGHTS IN RESPECT OF THE EXPLORATION

PERIODS

Without prejudice to the provisions hereof, the Contractor shall have the right to carry
out the Petroleum Operations within the Delimited area. Such rights includes, inter
alia;

(a) full responsibility for, management of and control over all the Petroleum
Operations;

(b) authority to exercise any rights conferred hereby through agents and
independent contractors, and to pay accordingly any of their expenses and
costs in the place and in the currency chosen by the Contractor.

The Contractor shal] have the right to clear the ground, dig, perforate, drill, build,
erect, place, supply, operate, manage and maintain ditches, pools, wells, trenches,
excavations, dams, canals, water conduits, plants, tanks, basins, maritime and other
storage facilities, primary distillation units, first extraction gasoline separator units,
sulfur plants, and other facilities for Petroleum production, together with the
pipelines,, pumping stations, generator units, power plants, high voltage lines,
telephone, telegraph, radio and other communication facilities, factories, warehouses,
offices, employees’ housing, hospitals, premises, ports, docks, harbors, dikes, jetties,
dredges, sea walls, under water piers and other facilities, ships, vehicles, railways,
warehouses, workshops, foundries, repair shops and all the auxiliary services which
are necessary for or useful to the Petroleum Operations or in connection therewith;
and all additional facilities which are or may become necessary for or reasonably
subsidiary to the carrying out of the Petroleum Operations,

The agents, employees and representatives of the Contractor or its subcontractors
shall have the right, for the purposes of the Petroleum Operations to enter into or
leave the Delimited Area and shall have free access to all the facilities set up by the
Contractor.

The Contractor shall have the right, subject to the payment of fees applicable in
Liberia, to remove and use the surface soil, mature timber, clay, sand, limestone,
gypsum, stones and other similar materials, which may be necessary for the
performance of the Petroleum Operations,

With the consent of the competent administrative services which shall not be
unreasonably withheld, the Contractor may make reasonable use of such materials for
the performance of the Petroleum Operations, subject to payment of fees applicable in
Liberia, when they are located on land owned by the STATE and placed in the
vicinity of the land where said Operations are taking place. NOCAL shall assist the
Contractor in obtaining any such consent from any Liberian administrative bodies.

4
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

‘The Contractor may take or use the water necessary for the Petroleum Operations, provided
that existing irrigation or navigation are not impaired and that land, house or watering places
for livestock are not deprived or a reasonable quantity of water. r

ARTICLE 8

ACTIVITY REPORTS DURING THE EXPLORATION PERIODS AND

8.1

8.2

8.3

SUPERVISION OF PETROLEUM OPERATIONS |

Subject to the terms of Articles 8.5 and 8.6, NOCAL shall own and may freely use all
the original data and documents relating to the Petroleum Operations such as, but
without limitation, records, samples, geological, geophysical, petrophysical, drilling
and operating reports.

The Contractor undertakes to furnish NOCAL with the following periodic reports:

(a) daily reports on drilling operations;

(b) _ weekly reports on seismic operations;

(c) within thirty (30) days after each Calendar Quarter, a report on the Petroleum
Operations carried out together with a detailed statement of Petroleum Costs

in respect of the preceding quarter;

(4) __ prior to the end of February of each Calendar Year, an annual report on the
Petroleum Operations carried out together with a detailed statement of
Petroleum Costs in respect of the preceding Calendar Year.

In addition, the following reports or documents shall be furnished to NOCAL as soon
as they are prepared or obtained:

(a) acopy ofall geological surveys and syntheses together with the related maps;

(b) a copy of all geophysical surveys, measurement and interpretation reports,
map profiles, sections or other documents related thereto, as well as, at
NOCAL’s request, the originals of all recorded seismic magnetic tapes;

(c) a copy of the drilling location and completion report for each well together
with a complete set of recorded logs;

(4) — accopy of all drill tests or production tests together with any study related to
the flow or production of a well;

() a copy’ of all reports relating to core analyses.

t
All maps, sections, profiles, logs and all other geological or geophysical documents
shall be ned on an appropriate transparent support In view of subsequent

reproduction-

16

84

8.5

8.6

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

A representative portion of the cores and cuttings removed from each well, as well as
samples of fluids produced during drill tests or production tests shall also be supplies
to NOCAL within a reasonable period.

Upon expiration or in the event of surrender or termination of this Contract, the
original documents and samples relating to the Petroleum Operations shall be
provided to NOCAL.

The Contractor shall keep NOCAL informed of its activities through the duly
designated representative of the latter. In particular, the Contractor shall notify
NOCAL as soon as possiblé and in any event at least fifteen (15) days in advance of
all projected Petroleum Operations, such as any geological survey, seismic surveys,
and commencement of drilling and installation of a platform. In the event the
Contractor decides to abandon drilling it shall notify NOCAL thereof within at least
seventy-two (72) houts prior to such abandonment, unless operational safety demands
a faster response.

All data, information, documents, reports and statistics including interpretation and
analysis supplied by the Contractor pursuant to this Contract shall be treated as
confidential and shall not be disclosed by any Party to any other person without the
express written consent of the other Parties within the life of the exploration,
appraisal, development, production or exploration authorization period. ,

The provision of Article 8.5 shall not prevent disclosure:
8.6.1 By NOCAL or the State
(a) To any agency of the State or to any advisor or consultant to NOCAL

(b) For the purpose of complying with the State’s international obligations
for the submission of statistic and related data. '

8.6.2 By the Contractor
(a) To its atialiotnsy advisors or consultants

(b) Toa bond fide potential assignee or all or part or the contractor’s
interest hereunder

(c) To banks or other. lending institutions for the purpose of secking
external financing of costs of the Petroleum Operations

'

(d) To Non-Affiliates who shall provide services for the Petroleum
Operations, including sub-contractors, vendors, and other service
contrabtors, where this is essential for their provision of services.

i

(e) To govémment agencies for obtaining necessary rulings, permits,
licenses'and approvals, or as may be required by applicablg law or
fii inarioial stock exchange, accounting or reporting practices.

17
Pe

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIC

Any Party disclosing information or providing data to a Third Party under the terms
Article shall require such persons to undertake the confidentiality of such data.

ARTICLE 9

OCCUPATION OF LAND

The STATE shall make available to the Contractor, and only for the purpos:
Petroleum Operation, any land, which it owns and which is necessary for said operat
Contractor shall have the right to build and the obligation to maintain, above and |
ground, the facilities necessary for the Petroleum Operations.

* The Contractor shall indemnify the STATE for any damage caused to the land

connection with the construction, use and maintenance of its facilities on such land,

The STATE shall authorize the Contractor to build, use and maintain telephone,

and piping systems above and below the ground and along the land not belongi
STATE, provided that the Contractor pays to the Jand-owners, a reasonable com
mutually agreed upon, .

The rights on land owned by private persons, which would be necessary for the car
of the Petroleum Operations, shall be acquired by direct agreement between the C
and the private person concerned.

In event an agreement cannot be reached between the Contractor and privat
concerned, the Contractor shall request the State to facilitate the process of ni
between the private. owner and the Contractor for the acquisition of the land a
market value.

Notwithstanding anything inentioned herein to the contrary, any and all costs exp

Contractor pursuant to this Article, shall be considered cost recoverable and shall
be treated as Petroleum Costs.

18
10.1

10.2

10.3

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ot 4 ARTICLE 10
USE OF FACILITIES

For the purpose of the Petroleum Operations, the Contractor shall have'the right to
use, in accordance with the applicable laws, including but not limited to, any railroad,
tramway, road, airport, landing strip, canal, river, bridge, waterway and any telephone
or telegraph network in Liberia whether owned by the STATE or by any private
enterprise, Subject to the payment of fees then in effect or mutually agreed upon
which will,not, be in-excess of' the prices and tariffs charged to Third Parties for

similar services.

The Contractor shall have the right to use for the purposes of the Petroleum
Operations any land; sea ‘or air‘ transportation means for the transportation of its
employees or equipment, subject to compliance with the laws and regulations which

_ generally govern the usé-of such méans of transportation.

Thé STATE shall have the right'to use for exceptional matters any transportation and
communication facility installed by the Contractor, subject to a fair compensation
mutually agreed upon which will not be in excess of the prices and tariffs charged to
Third Parties for similar services provided that such use does interfere with Petroleum
Operations, In the event of any requisition of such facilities, the State shall indemnify
the Contractor for all loss, damages, claims, penalties and cause of actions sustained
for the period of such requisition of such facilities.

Nothing in this Contract shall limit the STATE’S right to build, operate and maintaii’
on, under and along the land made available to the Contractor for the purposes of the

Petroleum Operators, roads, railroads, airports, landing strips, canals, bridges;”
Pipelines, useful telephone and telegraph lines, provided that such sights is not

exercised in.a. manner whic! icts or hinders the Contractor’s rights:hereunder; or’
the Petroleum Operations.

#4
11.1

113

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 11

APPRAISAL OF A PETROLEUM DISCOVERY

In the event the Contractor discovers Petroleum, it shall, as promptly as possible,
notify NOCAL thereof and submit to it, within thirty (30) days after the date of the
temporary plugging or abandonment of the discovery well, a report including all
available information relating to said discovery. ;

’
If the Contractor wishes to undertake appraisal work relating to the abovementioned
Petroleum discovery, it shall submit for approval to NOCAL, within six (6) months
after the date of notification of said discovery, the appraisal work program and the
estimate of the related Budget.

The Provisions of Article 5 shall be applicable, mutates mutandis, to said program as
regards its approval and performance, it being understood that the submitted program
shall comply with good international petroleum industry practice.

If the Contractor meets the conditions referred to in Article 11.2 and on request to
NOCAL, the.letter shall grant to it an exclusive appraisal authorization for duration of
two (2) years from the date of approval of the appraisal work program and the related
Budget, in respect of the Appraisal Perimeter specified in said program. Except
otherwise provided by this Article, the Contractor shall, during the term of said
exclusive appraisal authorization, be subject to the same regime as that applicable to
the exclusive exploration authorization.

11.3.1 The Contractor shall then diligently carry out the appraisal work program for
the discovery in question; in particular it shall drill the appraisal wells and
carry out the production tests specified in said program.

At the Contractor’s request at least thirty (30) days prior to the expiration of
the appraisal period above-defined, the duration of said period may be
extended by a maximum of six (6) months, provided that such extension is
justified by the continuation of the drilling and production tests specified in
the appraisal program.

Further extensions of the appraisal period may be requested by the Contractor

_ and granted by NOCAL in the event that further geological, geophysical,

_,. subsurface, facilities or commercial work is considered justified by the

Contractor in order to establish whether the field corresponding to the
Petroleum discovery is commercial.

11.3.2 Within three (3) months after the completion of appraisal work, and no later
than thirty (30) days prior to the: expiration of the appraisal period, the
Contractor shall provide NOCAL with a detailed report giving all the
information relating to the discovery and the appraisal thereof.

11.3.3. If, after having carried out the appraisal work, the Contractor considers that

the Field corresponding to the Petroleum discovery is commercial, it shall
submit to NOCAL, together with the previous report, an application for an

20

11.3.4

11.3.5

11.3.6

ORANTO BLOCK 1B-14 PSC JUNE 10, 2009 CONFIDENTIAL

exclusive exploitation authorization accompanied by a detailed development
and production plan for said Field, specifying inter alia;

(a) . the planned delimitation of the Exploitation Perimeter applied for by
the Contractor, so that it covers the areas defined by the seismic
Closure of the field concerned, together with all the technical
justifications with respect to the extent of said Field;

(b) an estimate of the reserve in place; the proven and probable
recoverable reserves and the corresponding annual productions,
together with a study on the methods of recovery and the possible
valorization of the products associated with Crude Oil, such as any
Associated Natural Gas;

(c) item by item, the description of equipment and work necessary for
production, such as the number of development wells, the number
platforms, pipelines, production, processing, storage and loading
facilities together with their specifications;

(d) __ the estimated schedule for its implementation and the projected date of
production start-up;

(ce) __ the estimates of investments and exploitation costs together with an
economic evaluation demonstrating the commercial nature of the
discovery in question.

The commercial nature of one or more Petroleum Fields shall be determined
by the Contractor, provided that it shall, at the end of appraisal work, submit
to NOCAL the economic study referred to in Article 11.3.3 (e) demonstrating
the commercial nature of said Field or Fields.

A Field may be declared commercial by the Contractor if, after taking into
account the provisions of this Contract and the submitted development and
production plan, the projected incomes and expenses determined in
accordance with good international petroleum industry practice confirm the
commercial nature of said Field.

For the purposes of evaluating the commercial nature of said Field or Field,
NOCAL and the Contractor shall mect within thirty (30) days after the
submission -of the development and production plan accompanied by the
economic evaluation.

The development and production plan submitted by the Contractor shall be
subject to the approval ofs NOCAL. Within nine (90) days after the
submission of said plan, NOCAL may propose revisions: or modifications
hereto by notifying the Contractor thereof with all the useful justifications. In
that event, the Partieg shall meet as soon as possible in order to consider the
proposed revisions or thodifications and establish by mutual agreement the

plan in its final form; the plan shall_be deemed to be approved by NOCAL
upon the date of such agreement

21
114

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

If the Parties fail to an agreement by mutual negotiation, the Contractor has
the right to make the final decision of the development and production plan.
Should NOCAL fail, to notify the Contractor of its wish for revision or
modification within the above-mentioned nine (90) day period, the plan
submitted by the Contractor shall be deemed to be approved by NOCAL at the
expiration of said period, automatically entry into force.

If for reasons not technically justified, the Contractor, within twelve (12) months after
notification to NOCAL of a Petroleum discovery, has not applied for an exclusive
appraisal authorization or if, after its granting, it has not commenced the appraisal
work in respect of said discovery, or if the Contractor, within eighteen (18) months
after completion of the appraisal work, does not declare the discovery as commercial,
NOCAL may require that the Contractor surrenders all its rights in respect of the area
deemed to encompass said discovery without any compensation for the Contractor. In
the event of a difference of opinion between the Contractor and NOCAL, either Party
may request a determination by a Sole Expert as provided in Articles 31.4 and 31.5 If,
within sixty (60) days after Sole Experts decision, the Contractor has not notified its
decision to apply for an exclusive appraisal authorization, it shall surrender said area
and will forfeit all its rights on Petroleum which could be produced from said
discovery, and any area so $i di shall be deducted from the surfaces to be
surrendered under Article 3.5, :

aes

22
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 12 ©

GRANT OF AN EXCLUSIVE EXPLOITATION AUTHORIZATION IN

12.1

12.2

12.3

12.4

RESPECT OF A COMMERCIAL DISCOVERY

A commercial Petroleum discovery shall entitle the Contractor to an exclusive right, if
it so requests pursuant to the conditions set forth in Article 11.3.3, to obtain, in respect
of the field concerned, an exclusive exploitation authorization covering the related
Exploitation Perimeters with the Delimited Area shall not be limited.

If the Contractor makes several commercial discoveries in the Delimited Area, each
such discovery shall, in accordance with provisions of Article 12.1 give rise to an
exclusive exploitation authorization each corresponding to an Exploitation Perimeter.
The number of exclusive exploitation authorizations and related _ Exploitation
Perimeters within the Delimited Area shall not be limited.

If in the course of work carried out after the grant of an exclusive exploitation
authorization, it appears that the area defined by the seismic closure of the Field
concerned is larger than originally estimated pursuant to Article 11.3.3, NOCAL shall
grant to the Contractor, as part of ‘the exclusive exploitation authorization already
granted, an additional area so that the entirety of said field is included in the
Exploitation Perimeter, provided, however, that the Contractor supplies NOCAL,
together with its application with the technical evidence of the extension so required
and provided, further, that the above mentioned extension is an integral part of the
Delimited Area as defined at the time of said application.

Where a field extends beyond the boundaries of the Delimited Area, NOCAL may
require the Contractor to exploit said Field in association with the right holder of the
adjacent area under the provisions of a unitization agreement.

Within six (6) months after NOCAL has notified its request, the Contractor shall
submit to its approval the development and production plan of the Field conce:
which shall be prepared in agreement with the right holder of the adjacent area.

pies

23
13.1

13.3

13.4

13.5

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 13
DURATION OF THE EXPLOITATION PERIOD

The duration of an exclusive exploitation authorization during which the Contractor is
authorized to carry out the exploitation of a Field declared commercial is set at

twenty-five (25) years from its date of issue.

If upon expiration of the exploitation period of twenty-five years above-defined, a
commercial exploitation of a Field remains possible NOCAL may authorize the
Contractor, at the latter’s request submitted at least twelve (12) months prior to said
expiration, to continue under this Contract the exploitation of said Field during an
additional period of no more than ten (10 years, provided that the Contractor has
fulfilled all its obligations during the current exploitation period.

If, upon expiration of that additional exploitation period, a commercial exploitation of
said Field remains possible, the Contractor may request NOCAL at least twelve (12)
months prior,to said expiration that it be authorized to continue the exploitation of
said Field under this Contract, during the current exploitation.

The Contractor may, at any time, fully or partially surrender any exclusive
exploitation authorization by giving at least twelve (12) months’ prior notices which
may be reduced with NOCAL’s consent.

That notice shall be accompanied by the list of steps which the surrendering
Contractor undertakes to take, in accordance with good international petroleum
industry practices arising out of its surrender.

Interruption of development work or production of a Field declared commercial, for a
consecutive period of at least six (6) months, (unless extended by periods of Force
Majeure) decided by the Contractor without NOCAL’s consent, or abandonment of
the exploitation of Field, may give rise to the withdrawal of the exclusive exploitation
authorization concerned. In the event of any disagreement between NOCAL and the
Contractor regarding the circumstances of the interruption then the JOC shall meet to
resolve the disagreement.

Upon expiration surrender or withdrawal of the last exclusive exploitation
authorization granted to the Contractor, this Contract shall terminate.

The termination of this Contract, whatever the reason thereof, shall not relieve the
Contractor of any obligations incurred prior to, or arising from, said expiration or

termination and which shall be cae
’

ra

i
F)

24
14.1

14.2

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 14

EXPLOITATION OBLIGATION

For any field in respect of which an exclusive exploitation authorization has’ been
granted, the Contractor undertakes to perform, at its sole cost and its own financial

risk, all the Petroleum Operations useful and necessary for the exploitation of said
Field.

However, if the Contractor can provide commercial, technical or, accounting
evidence, during either the development period or the production period, that the
exploitation of a field cannot be commercially profitable notwithstanding that an
exclusive exploitation authorization has been granted in accordance with the
provisions of Article 12.1, NOCAL agrees not to force the Contractor to continue the
exploitation of such Field.

In that event, NOCAL, in its discretion, may withdraw the exclusive exploitation

authorization concerned from the Contractor without any compensation for the latter,
by giving a sixty (60) days’ prior notice’

23
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 15

CONTRACTOR’S OBLIGATIONS AND RIGHTS IN RESPECT OF

15.1

15.2

15.3

15.4

15.5

15.6

EXCLUSIVE EXPLOITATION AUTHORIZATIONS

The Contractor shall commence development work not later than (6) months after
approval of the development and production plan referred to in Article 11.3.6 and
shall continue it with the maximum diligence.

The provisions of Articles 5, 6, 7, 8, 9 and 10 are also applicable, mutatis mutandis, in
respect of any exclusive exploitation authorization.

the Contractor shall have the right to build, use, operate and maintain all the
Petroleum storage and transportation facilities which are necessary for the production
transportation and sale of Petroleum produced, pursuant to the conditions specified in
this Contract.

The Contractor may determine the route and location of any pipeline inside Liberia
which is on the surface land of Liberia or under the waters that lie within the
jurisdiction of the State which is necessary for the Petroleum Operations, provided
that it shall submit plans to NOCAL for approval prior to the commencement of work;
any pipeline crossing or running alongside roads or passageways (other than those
used exclusively by the Contractor) shall be built so as not to hinder the passage on
those roads or passageways.

The Contractor may, to the extent and for the duration of the excess capacity of a
pipeline or processing, transportation or storage facility built for the purses of the
Petroleum Operations, be obligated to accept the flow of Petroleum coming from
exploitations other than that of the Contractor, provided that such flow shall not cause
prejudice to the Petroleum Operations, and provided, further, that a reasonable tariff
covering a normal remuneration for capital invested in respect of the pipeline or
facility concerned shall be paid by the user.

Following the grant of an exclusive exploitation authorization, the Contractor
undertakes to proceed diligently with the carrying out of development wells, spacing
them in a manner so as to ensure, in accordance with good international petroleum

industry practice, the maximum economic recovery of the Petroleum contained in the
Field in question.

The Contractor shall, in the conduct of development and production operations,
comply with all good international petroleum industry practice which in particular
ensures the good conservation of fields and maximum economic recovery of
Petroleum.

The Corgractor shall, inter alia, carry out enhanced recovery studies and use such

recovery processes if they may lead to an increaso In Petroleum recovery rate under
economic donditions. {PP

26
15.7

15.8

15.9

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

The Contractor shall provide NOCAL with all the reports, studies, measurement
results, tests and documents enabling the monitoring of the proper exploitation of
each Field,

aac

The Contractor, shall,. in particular, carry out the following measures on each
producing weil:

(2) monthly testing of production and gas/oil ratio;

»(b) _ half-yearly measurement of the field reservoirs pressure.

The Contractor undertakes to produce every year from each Field quantities of

Petroleum in accordance with the provisions of Article 15.6. e

The annual production rates of each field shall be submitted by the Contractor
together with the Annual Work Programs for the approval of NOCAL which shall not
be withheld provided that the Contractor gives proper technical and economic
grounds.

The Contractor shall measure, at the Delivery Point, all Petroleum produced and not
used for the requirements of the Petroleum Operations, and excluding Unavoidable
Losses, after extraction of water and sediments, by using the measurement appliances
and procedures customarily used in the international petroleum industry.

The authorized NOCAL’s representatives shall have the right to examine those
measurements and inspect or cause to be inspected the appliances or procedures used.
If the Contractor wishes to change said measurement appliances or procedures, it shall
obtain prior approval from NOCAL. “Where the appliances and procedures used
therefore have caused an overstatement or understatement of measured quantities, the
error shall be deemed to have existed since the date of the last calibration of the

appliances, unless the contrary can be justifi © proper adjustment shall be
made for the period of existence of such error.

27

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 16

RECOVERY OF PETROLEUM COSTS AND PRODUCTION SHARING

16.1 From the commencement of regular production of Crude Oil, the Contractor shall
market all the production of Crude Oil obtained from the Delimited Area, in
accordance with the provisions hereinafter defined.

16.2 For the purposes of recovery of the.Petroleum Costs, the Contractor may freely take
each Calendar Year a portion of the Production in no event greater than seventy
percent 70%) of the total Production of Crude Oil or gas from the Delimited Area, or
only any lesser percentage which would be necessary and. sufficient. to recover
remaining cost.

The Value of. such portion of total Production allocated to the recovery of the
Petroleum Costs by the Contractor, as defined in the preceding paragraph, shall be
calculated in accordance with the provisions of Article 18.

If during a Calendar Year the Petroleum Costs not yet recovered by the Contractor
under the provisions of this Article 16.2 exceed the equivalent in value of seventy
percent (70%) of the Total Production of Crude Oil or Total Production of Gas from
the Delimited Area, as calculated above, the balance of the Petroleum Costs which
cannot be recovered in that Calendar Year shall be carried forward in the following
Calendar Year or Years until fall recovery of the Petroleum Costs or until the
expiration of this Contract.

16.3 The quantity of Crude Oil from the Delimited Area remaining during each Calendar
Year after the Contractor has taken from the Total Production the portion necessary
for the recovery of the Petroleum Costs, hereinafter referred to as “Remaining Oil
Production,” shall be shared between NOCAL and the Contractor, on a field by field

basis, as follows:

The Remaining Oil Production shall be shared according to the daily Total Production
from the Delimited Area: :
Increments of daily oil

Total Production (in NOCAL/’s Share Contractor’s Share
Barrels per day) _

From 0 to 100,000 35% 65%

From 100,000 to 150,000_| 4T% 53%

Over 150,000 55% 45%

16.4 Incase of natural gas, the following production sharing shall apply:.

+
Increments of daily Gas NOCAL’s Share Contractor’s Share
Total Production 30% 0%

28
16.5

16.6

16.7

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

For the purpose of this Article, the daily total Production shall be the average rate of
Total Production during the calendar quarter in question.

NOCAL may receive its share of production defined in Article 16.3 and 16.4 either in
kind or in cash.

If NOCAL wishes to receive in kind all or part of its share of production defined in
Article 16.3 or 16.4 it shall so notify in writing the Contractor at least ninety (90) days
prior to the beginning of the calendar quarter concerned specifying the precise
quantity that it wishes to receive in kind during said quarter.

If NOCAL wishes to receive in cash all or part of its share of production defined in
Article 16.3 or 16.4 or if NOCAL has not notified the Contractor if its decision to
receive its share of production in kind pursuant to Article 16.7, the Contractor shall
market NOCAL’s share, of production to be taken in cash for the quarter concemed,
lift said share during such quarter and pay to NOCAL within thirty (30) days
following the date of each lifting, an amount equal to the quantity corresponding to
NOCAL!’s share of production multiplied by the sale price defined in Article 18.

NOCAL may require payment, for sales of its share of production sold by the
Contractor, in Dollars or in the forcign currency in which the sale has been made

29
17,1

17.2

17.3

ORANTO BLOCK LB-1I4 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 17
TAXATION

Unless otherwise provided for in this Contract the Contractor shall, in respect of its
Petroleum Operations, be subject to the laws generally applicable and the regulations
in force in Liberia concerning taxes which are or may be levied on incomes, or
determined thereto.

Surface Rent.

(a)

(b)

(c)

Annual surface rentals shall be payable to the Government of Liberia
consolidated account per square kilometer of the area remaining of the
Delimited Area, in the amounts as set out below:

<
Phase of Operation Surface Rentals Per Annum

First Exploration Period $30 per sq. km.
Second Exploration Period $50 per sq. km.
Third Exploration Period , $75 per sq. km.
Development & Exploitation Area $100 per sq. km

The first payment shall be made within thirty (30) days of the Effective Date
and subsequent payments within thirty (30) days of subscquent anniversaries
of the Effective Date.

Surface rent amounts stated in this section shall be subject to inflationary
adjustment in accordance with the GDP Implicit Price Deflator as published
and revised from time to time by the U.S. Department of Commerce, Bureau
of Economic Analysis (“the deflator”) and the Central Bank of Liberia (CBL).
The inflation-adjusted rent shall be effective January 1 of each calendar year
based on the ratio of the value of the revised deflator for the second quarter of
the immediately preceding calendar year to the value of the revised deflator
for the second quarter of 2008,

Income Tax

(a)

(b)

(c)

Rate. The rate of tax on taxable income shall be twenty-five percent (25%).
The Contractor shall be liable to pay its income tax directly to the Government
of Liberia,
’
It is specifically acknowledged that the provisions of this Article shall apply
i lr to any entity comprising the Contractor under this Contract and
the Contractor is legally responsible for paying tax with respect to income of
the project.

Regardless of the legal form of organization adopted by the Contractor, the
Contractor’s taxable income shall be determined separately for each

30
(d)

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

Production Sharing Contract or other project engaged in by the Contractor in
Liberia, and the Contractor shall not be permitted to consolidate income or
loss of this Production Sharing Contract or other project with that of any other.

The filing and advance payment rules for the regular income tax under the
Revenue Code apply to Contractor.

174 Determination of Taxable Income

(a)

(b)

(c)

For purposes of determining income tax, income derived under this contract is
considered to be income of a resident legal person or of a permanent
establishment taxable according to rules applicable to a resident legal person
under the Revenue Code. Taxable income and income tax liability are
determined under provisions of the regular dncome tax provisions of the
Revenue Code subject to special rules under this Article,

The Contractor’s gross income includes:

() The Contractor's cost share and profit share of income from a
petroleum project as specified in the Petroleum Law;

(2) Any other income that the Contractor receives from business activity
or investment accruing in, derived from, brought into or received in
Liberia, including currency gains when realized, less the deductions set
forth in Article 17 of this contract,

Deductions Allowed from Gross Income. In accordance with the regular
income tax provisions of the Revenue Code, all expenditures incurred during
the tax period wholly, exclusively and necessarily in connection with project
operations (including non-capital operating costs but excluding capital costs
except to the extent of the annual allowance for depreciation), are allowed as
deductions, including but not limited to the following items:

(1) An allowance for depreciation of plant and equipment in accordance
with the depreciation rules of the regular income tax provisions of the
Revenue Code, subject to the special rule of Article 17.5.

(2) A carry forward of net operating loss from a prior year to the extent
permitted under the regular income tax provisions of the Revenue
Code as modified by Article 17.6.

(3) Interest on any indebtedness of the project, and other financing costs
incurred in connection with operations and paid to an affiliate or to a
third party, for the tax period incurred, subject to the special rule of
Article Nate, ’ e

(4) Exploration expenditures incurred that are attributable to the project, to
the extent allowed by Article 17.8

31
17.5

(c)

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

(5) Payments to a Government-approved trust fund for reclamation and
decommissioning, subject to the specific limitations set out in Article
17.9.

(6) Subject to the regular income tax provisions of the Revenue Code,
management fees paid, whether to an affiliate or to a third party, but
not the amount in excess of two percent (2%) of other operating
expenses incurred for the tax period.

(7) Subject to the regular income tax provisions of the Revenue Code, the
amount of bad debt incurred, so long as that amount was subject to
income taxation in a prior tax period.

(8) Charitable contributions made in Liberia to a qualifying organization
within the meaning of the regular income tax provisions of the
“Revenue Code for educational or community development projects,
social welfare, or medical purposes or for the provision of other social
services.

(9) Expenses related directly to the project’s “other income” under
subsection (b) (2), to the extent otherwise allowable as a deduction the
regular income tax provisions of the Revenue Code and this Article.

The following expenses are not allowed as a deduction from gross income:

(1) A payment to an expatriate employee as reimbursement for taxes and
duties paid by the employee to the Government.

(2) A loss from a hedging transaction.

(3) Any incentive deduction allowed under the Revenue Code.

Specia! Rule for Depreciation

()

)

(©)

For property placed in service before the start of commercial production, the
period for depreciation of property described the regular income tax provisions
of the Revenue Code shall begin in the first tax period in which commercial
production begins.

The cost of tangible moveable property shall be recovered over the period and
by the method described in the regular income tax provisions of the Revenue
Code. - :
‘

In place‘of'the 15-year period set out in the regular income tax provisions of
the Revenne Code for recovering the cost of tangible fixed property and
intangi#le. property, Contractor shall be entitled to recover the cost of this
property on an asset-by-i basis over a five-year period at the rate of twenty
percent Q@ )%) per year.

32
17.6

17.7

17.8

17.9

@

©)

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTLAL

Contractor’s tangible fixed property outside the project’s production area (or
beginning inside and extending outside) shall be depreciated over a 15-year

period or the expected period of commercial production (whichever is shorter)

using the straight-line method.

If a project is terminated before the end of the cost recovery period, the
remaining unrecovered cost is treated as an expense deduction in determining
taxable income for the tax period in which the project is terminated.

Special Rule for Net Operating Loss Carry Forward. For the purposes of
determining Contractor’s taxable income, the for carry forward of net operating loss
under the regular income tax provisions of the Revenue Code shall begin with the first
tax period in which commercial production begins and shall be seven years rather
than five. it

Special Rule for Interest Deduction

@)

(b)

(©)

Interest incurred in a tax period and subject to the limitations of the regular
income tax provisions of the Revenue Code may be carried forward to the next
tax period.

The amount of the carry forward is treated as interest incurred in the
subsequent period, and is deductible to the extent permitted under the regular
income tax provisions of the Revenue Code.

The interest carry forward allowed by this section does not expire.

Special Rule for Exploration Costs. Exploration costs are deductible in the first tax
period in which commercial production begins.

Special Rule for Decommissioning Expenses

@

(b)

Payment for decommissioning expenses is deductible from gross income
under Article 17.4(c) only in the amount paid during the tax period:

(i) ~ To defray reclamation or decommissioning expenses upon cessation of
commercial production, and remedying damage caused to land used by
the project or environmental damage the project may have caused
(including damage that extends beyond the contract area), but not if
drawn from a trust fund described in paragraph (2).

(2) To a trust fund cstablished to defray future expenses of the type
specified in paragraph (1), but only if the fund has been approved by
the Minister in regulations and subject to any limitations or
requirements provided in regulations. -

An amount taken duction under subsection (a) but not used for the
specified purpose: =

33
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

(1) ‘If remaining after the tax period in which commercial production ends,
shall be included in income for the following tax period; or

(2) If used for another purpose, shall be included in income in the tax
period within which the amount is so used.

17.10 Attribution of Expenditures. Exploration, development, and capital goods
expenditures incurred prior to a project’s first tax period are attributable to it for

income tax purposes as follows:

(a) Exploration expenditures incurred prior to the identification of a site for
development are attributable to the first development site- established under
this Contract and leading to commercial production.

(b) Subsequent exploration expenditures within the Delimited Area aré attributed
in the same fashion to any subsequent development site leading to commercial
production.

(¢) Exploration, development, and capital goods expenditures not attributable to a

project as described in this paragraph are not deductible in determining taxable
income.

17.11 Treatment of Property Transfers

17.12

(a)

(b)

Unless an exception applies under this Article, Contractor’s gain or loss on the
transfer of depreciable property used by the project is treated in accordance
with the Revenue Code. Transfer of non-depreciable property used in the
business, or transfer of property other than property connected with petroleum,
is determined in accordance with the property transfer rules of the Revenue
Code.

Special Cases

(1)  Wedging. Hedging transactions are taxable as a separate business
activity, and hedging gains and losses incurred are not includible or
deductible in determining taxable income of the project.

(2) Investment Gain. Gain on property the Contractor holds for
investment is determined under the Revenue Code and is includible in
income of a project, except to the.extent reduced by any deductions
permitted under the Revenue Code for loss incurred on the disposition
of property other than property used in a business if the property is
held for investment. :

Successor Agreement. If this Contract is terminated and a new agreement is entered
into with Contractor for the same contract area, the project’s toss carry forward
existing at the termination date of the development agreement is deductible in the first
tax period of the auncessoe project under the successor agreement, provided:

(a)

agreement is within the contract area of the original agreement; and

b

The whole of the geographic atea covered by the contract area of the pat

34

)

. ORANTO BLOCK'LB-14 PSC‘JUNE 10, 2009 CONFIDENTIAL

The successor agreement entered into force within one month following the
termination of the original agreement.

17.13. Assignment of Rights and Interest. If Contract assigns its rights and interest
pursuant to Article 35

(a)

(b)

The taxable income of the project shall continue to-be determined using the
tax cost and other tax attributes applicable at the date of the interest transfer;
and

Contractor shall determine gain or loss under the regular income tax
provisions of the Revenue Code, which also applies to determine the
transferee’s tax cost in the interest. :

17.14 Transactions Between Related Persons

(a)

(b)

©)

@)

General Rule. A project’s gain, loss, and other tax consequences in
transactions with related persons are subject to in Article 1.30 and regular
income tax provision of the Revenue Code concerning related persons.

Transfer Pricing. A transaction with respect to production between

. Contractor and a related person shall be on the basis of competitive
__ international prices and such other terms and conditions as would be fair and

reasonable had the transaction taken place between unrelated parties dealing at
arms’ length.

Disclosure. Contractor must:

(1) Disclose related-party transactions and contemporaneously document
the manner in which prices are set in transfers to related persons.

_ (2) » Notarize an agreement governing a related-party transaction in

accordance with the law of the related person’s country of residence.

Guidelines. The Minister shall follow OECD transfer pricing guidelines in
evaluating the validity of the price set in a related party transfer.

7.15. Partnerships and Joint Ventures

(@)

(b)

Pass-Through of Tax Attributes. If Contractor is organized as a partnership
or similar form of unincorporated joint venture, the project’s income,
expenses, loss, credits, and character of income or loss shall be attributed to
the partners in accordanee with their interests (including the items specified in
Article 17.4, for the purpose of determining taxable income, loss, credits, and
tax liability separately for each partner, =

Application of Other Rules. If subsection (a) applies:

() . The provisions of this Article shall apply separately to cach rer

35
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

(2) Bach partner shall be considered a taxpayer and a producer and shall be
liable for income tax as determined under this Article.

17.16 Withholding Taxes. Contractor shall withhold taxes in accordance with the general
provisions of the Revenue Code, except that it shall withhold tax on payments made
to nonresidents at the following rates:

(a) Dividends, five percent (5%).
(b) _ Interest, six percent (6%).
(c) Payments for services, six percent (6%).

17.17 Goods Tax. Contractor is exempt from the payment of Goods Tax on:
(a) Raw materials or other inputs for use directly in manufacturing, or raw

materials for use directly in agriculture or forestry, or ina mining or petroleum
project or in natural resource exploration and development;

(b) Capital moa

36

18.1

18.2

18.3

18.4

18.5

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 18

VALUATION OF PETROLEUM

For the purposes of this Contract, the Crude Oil price shall be the F.O.B. “Market
Price” at the Delivery Point, expressed in Dollars per barrel and payable within thirty
(30) days after the date of the bill of lading, as determined hereinafter for each
quarter.

A market Price shall be determined for each type of Crude Oil or Crude Oil mix.

The Market Price applicable to lifting of Crude Oil made during a calendar quarter
shall be calculated at the end of said quarter and shall be equal to the weighted
average of the process obtained for Crude Oil from the Delimited Area during said
quarter by the Contractor and by NOCAL from independent purchasers, as adjusted to
take into account the differences in quality and gravity as well as in F.O.B. delivery
terms and payment conditions.

In the event such sales are not made, the Market Price shall be determined on the
basis of the prices obtained on the international market during said quarter between
independent buyers and sellers for sales of crude oils of quality similar to the Crude
Oil from the Delimited Area in the same markets as those in which the Liberian Crude
Oil would normally be sold, as adjusted to take into account the differences in quality,
gravity, transportation as well as in sales and payment conditions. For the avoidance
of doubt, oil sales into the Liberian market shall be valued according to the terms of
this Article 18.3.

The following transactions shall, inter alia, be excluded from the calculation of the
market Price of Crude Oil:

(a) Sales in which the buyer is an Affiliated Company of the seller as well as sales
between entities constituting the Contractor;

(b) Sales in exchange for other than payment in freely convertible currencies and
sales fully or partially made for reasons other then the usual economic
incentives involved in Crude Oil sales on the international market (such as
exchange contracts, sales from government to government or to government
agencies).

Within ten (10) days following the end of each quarter, the Parties shall advise each
other of the prices obtained for their share of production of Crude Oil from the
Delimited Area sold to independent purchasers during the quarter in question,
indicating for each sale the idéntity of the purchaser, the quantities sold, the delivery
and payment terms, .

Within twenty (20) days following the end of each quarter, the Contractor shall
determine in accordance, with the provisions of Article 18.2 or Article 18.3, as the
case may be, the Market Price applicable for the quarter concerned, and shall notify
NOCAL of that Market Price, indicating, the method of calculation and all data used
in the calculation of that Market mek

37
18.6

18.7

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

With in thirty (30)-days following receipt of the notice referred to in the preceding
paragraph, NOCAL shall verify that the calculation of Market Price complies with the
provisions hereof and shall notify the Contractor of its acceptance or objections.
Failing notification from NOCAL within that thirty (30) day period the market Price
provided for in the Contractor’s notice referred to in the preceding paragraph shall be
deemed to have been accepted by NOCAL.

In the event that NOCAL has notified objections to the Market Price, the parties shall
meet within fifteen (15) days following NOCAL’s notification to mutually agree on
the Market Price. If the parties fail td agree on the Market Price applicable to a given
quarter within seventy-five (75) days after the end of that quarter, NOCAL or the
Contractor may immediately submit to an expert, appointed in accordance with the
following paragraph, the determination of the Market Price (including the
determination of reference crude oils if the parties have not determined them).

The expert shall determine the price within thirty (30) days after his appointment and
his conclusions shall be final and binding on the Parties. The anal shall decide in
accordance with the provisions of this Article.

The expert shall be selected by agreement between the parties or, if no agreement is
reached, by the International Center of Expertise of the International Chamber of
Commerce in accordance with its rules on Technical Expertise, at the request of the
most diligent party. The expertise costs shall be charged to the Contractor and
included in the Petroleum Costs.

In the event it would be necessary to calculate on a provisional basis during a quarter
the Crude Oil price applicable to the lifting made during said quarter, that price shall
be established as follows:

(a) For any sale to independent buyers, the price applicable to that sale shall be
the price obtained for the Crude Oil for said sale, as adjusted to take into
account the F.O.B. delivery terms and thirty (30) days payment terms.

(b) For any lifting other than those which are the subject of a sale to independent
buyers, the price applicable to that lifting shall be the Market Price determined
for the preceding quarter or, if that Market Price has not been determined a
price set up by agreement between the Parties or, failing agreement, the last
known Market Price.

Once the Market Price for a quarter has been determined on a final basis, adjustments,
if required, shall be made within thirty (30) days.

PAYMENT OF ROYALTY ‘ .

The Gove it of Liberia, through NOCAL, hereby agrees to "expressly exclude
Section 3.7- Royalty as Tax of the Liberian Petroleum Law from being applied to or
having any effect on this Contract. The Government of Liberia, through NOCAL,
hereby further expressly waives any and all rights it may presently have or will have

38

18.8

18.9

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

under the Liberian Petroleum Law, other laws, regulations, rules, orders, or decrees
which requires any royalty payment by the Contractor on the total production of
liquid and gaseous hydrocarbon from petroleum operations ;

EQUITY PARTICIPATION OF THE GOVERNMENT :

The Government of Liberia, through NOCAL, hereby agrees to expressly exclude
Section 3.3 The National Oil Company’s Participation in Ownership of the Liberian
Petroleum Law from being applied to or having any effect on this Contract. The
Government of Liberia, through NOCAL hereby further waives any and all rights it
may presently have or will have under the Liberian Petroleum Law, other laws,
regulations, rules, orders, or decrees which requires the receipt of any equity interest
by NOCAL in and to the authorized, issued and outstanding capital share of the
Contractor in the petroleum operations at any time..

STOCK PURCHASE BY LIBERIAN CITIZENS

The Government of Liberia, through NOCAL, hereby agrees to expressly exclude
Section 3.4 of the Petroleum Law, (Stock Purchase by Liberians), from being applied
to or having any effect on this Contract. The Government of Liberia, through NOCAL
hereby further waives any and all rights it has or will have under the Petroleum Law,
or any other Law which requires the Contractor to make available (i) 10% of its stock
or shares, and/or (ii) other stock and/or share purchase to Liberian Citizens, through
procedures provided in the Petroleum Law and/or any other Law. In the event the
Contractor becomes a publicly traded company, then Liberian Citizens shall have the
option to purchase shares of the Contractor made available for purchase on the. stock

exchange upon which the Contractor may be listed, subject to applicable laws.

In order to make an impact on the Social-Economic Development of the Liberian
Citizens, the Contractor undertakes to make an annual contribution of (one million
United States Dollars) US $1,000,000 during Exploitation Period directly to the
NOCAL into bank accounts held and controlled by NOCAL which shall be used for
social service programs sucli-as the construction of schools, hospitals, roads etc. This
contribution is in addition to the Social and Welfare Budget payments stated in 29.3
of this Contract. This contribution borne by the Contractor shall be included in
recoverable Petroleum Costs. Prior to making any such payments the Contractor shall!
verify bank accounts to which payment is to be made and NOCAL agrees to

* cooperate, assist to provide Contractor with any informatioii it requires to conduct

such verification.
As provided in Article 19.3.3, all payments made under this Contract shall be made in

accordance with protocols laid down by the ive Industries Transparency
» Initiative (EITD) .

39
19.1

19.2

Expenditure,

19.3

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 19
BONUSES AND HYDROCARBON DEVELOPMENT FUND
The Contractor shall pay to NOCAL the following bonuses:

(a) Three million dollars (US$3,000,000) when the total Production of Crude Oil
from the Delimited Area first reaches the average rate of thirty thousand
(30,000) barrels per day during a period of thirty (30) consecutive days.

(6) Four million dollars (US$4,000,000) when the total Production of Crude Oil
from the Delimited Area first reaches the average rate of fifty thousand
(50,000) barrels per day during a period of thirty (30) consecutive days.

(c) Six million dollars (US$6,000,000) when the Total Production of Crude Oil
form the Delimited Area first reaches the average rate of one hundred
thousand (100,000) barrels per day during a period of thirty (30) consecutive
days.

Each of the amounts referred to in (a), (b), and (c) above shall be paid with thirty (30)
days following the expiration of the reference period of thirty (30) consecutive days.

These bonuses shall be recoverable and shall therefore be treated as Petroleum

HYDROCARBON DEVELOPMENT FUND

19.3.1 To stimulate research in the field of hydrocarbon, most especially in
continental areas, and to assist the Government in its overall goal of
achieving energy sustainability, a Hydrocarbon Development Fund, to
be managed by NOCAL, has been established.

The Contractor shall make a total contribution of five-hundred
thousand dollars (US$500,000.00). The payment shall be made within
thirty (30) days of the Effective Date of this Agreement.

19.3.2 The contribution to the Hydrocarbon Development Fund referred to in
Article 19.3.1 will erable and therefore, shall be considered as
Petroleum Costs.
¢
¢

40

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

19.4 RURAL ENERGY FUND

19.4.1 In accordance with the National Energy Policy, a Rural Energy Fund
(REFUND) has been established, inter alia, to integrate renewable’ energy
technologies into rural development. Considering that oil is a finite resource, it
is the policy of the Government that oil resources be used to support the
development of renewable energy resources in order to ensure energy
security and sustainability upon cessation of petroleum production.

The contractor shall therefore make an annual contribution of one-hundred
thousand dollars (US$100,000.00) during exploration and production through
NOCAL to the REFUND. The first payment shall be made within thirty (30)
days of the Effective Date of this Contract and thirty (30) days after each
subsequent anniversary.

41
20.1

20.2

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 20

OWNERSHIP AND ABANDONMENT OF ASSETS

Upon expitation, surrender or termination of this Contract, whatever the reason
thereof, in respect of all or part of the Delimited Area, or at the end of exploitation of
a Field, the Contractor shall transfer at no cost to NOCAL the ownership of assets,
movables and immovables, used for the requirements of the Petroleum Operations
carried out in the area so surrendered, located whether inside or outside the Delimited
Area, such as wells and their equipment, building, warehouses, docks, lands, offices,
plants, machinery and equipment, bases, harbors, wharfs, jetties, buoys, platforms,
pipelines, roads, bridges, railroads and other facilities.

Such transfer of ownership shall cause the automatic cancellation of any security or
surety concerning those assets, or which those assets constitute.

However, the Contractor may continue to use those assets beyond the date referred to
in the first paragraph, for the requirements of its Petroleum Operations in Liberia
governed by other contracts. .

If NOCAL decides not to accept, all or part of the assets, the transfer of ownership
provided for in Article 20.1, it may, not later than ninety (90) days following the date
specified in said Article, require the Contractor in accordance with good international
petroleum industry practice, to perform abandonment operations and to remove, at the
cost of the Contractor, the (the accru of which shall be cost recoverable)
facilities relating to the surrendered area.

42
“ARTICLE 21
NATURAL GAS
\.1 Non-Associated Natural Gas

21.1.1 In the event of a Non-Associated Natural Gas discovery, the Contractor shall
engage in discussions with NOCAL with a view to determining whether the

appraisal and exploitation of said discovery have a potentially commercial '
nature.

21.1.2 If the Contractor, after the above-mentioned discussions, considers that the
appraisal of such Non-Associated Natural Gas discovery is justified, it shall
undertake the appraisal work program for said discovery.

The Contractor shal¥ have the right, for the purposes of evaluating the
commerciality of the Non-Associated Natural Gas discovery, if it so requests
at least thirty (30) days prior to the expiration of the third exploration period
set forth in Article 3.3 to be granted an exclusive appraisal authorization
concerning the Appraisal Perimeter of the abovementioned discovery, for a
term of two (2) years. “

In. addition, the Parties shall jointly evaluate the possible outlets for the
Natural Gas, both on the local market and for export, together with the
necessary means for its marketing, and they shall consider the possibility of a
joint marketing of their shares of production in the event the Natural Gas
discovery would not otherwise be commercially exploitable. For that purpose,
a Consultative Committee for Natural Gas shall be established by the Parties
to ensure the coordination of the upstream and downstream components of the
Natural Gas project and facilitate its evaluation and implementation. \

21.1.3 If, despite their reasonable endeavors, the Parties are not able to develop a
market for a Non-Associated Nattral Gas discovery, the Contractor may, prior
to the expiry of the term of the exclusive appraisal authorization, request a
further three (3) year extension of the exclusive appraisal authorization for the
Appraisal Perimeter of the discovery and NOCAL will not unreasonably
withhold its approval for said extension. Further extension, of the exclusive
appraisal authorization may be requested by the Contractor prior to the expiry
of the then current authorization and JOCAL will not unreasonably withhold
its approval for those canst

$

43
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

21.14 Following completion of appraisal work, in the event the Parties should jointly
- nawdecide that the exploitation of that discovery is justified to supply the local
* market, or in the event the Contractor. should undertake to develop and
produce that Natural Gas for export, the Contractor shall submit prior fo the
expiration of the appraisal period an application for and exclusive exploitation ”
— ion which NOCAL will grant under: the terms provided by Article:
12.1. ett ;

send ae :

The Contractor’ shall then have the right and obligation to proceed with the
development and : production of that Natural Gas in accordance with the
approved development plan;referred to in Article 11.3 and the provisions of
this Contract applicable to Creds Oil shall apply, mutatis mutandis, to Natural
Gas, unless otherwise:specifivally provided under Article 21.3.

ee ge 9 '

21.1.5 If tiie:Contractor considers that the appraisal of the Non-Associated natural
Gas discovery:concemed is not justified, NOCAL may, by giving twelve (12)
months prior notice which may be reduced either with NOCAL’s consent or
automatically in the event the exclusive exploration authorization expires
earlier, require the Contractor surrender its rights in respect of the area
encompassing said discovery.

In the same manner, if the Contractor, after completion of appraisal works,

- considers that the Non-Associated Natural Gas discovery is not commercial,
NOCAL may, by giving three (3) months prior notice, unless the exclusive
exploration authorization expires earlier, require the Contractor to surrender its
rights on the area encompassing said discovery.

In both cases, the Contractor shall forfeit its rights to all Non-Associated
natural Gas which could be produced from said discovery, and NOCAL may
then carry out, or cause to be carried out, all the appraisal, development,
production, processing, ‘transportation and marketing work relating to that
discovery, withoutany compensation for the Contractor.

21.1.6 Notwithstanding the terms of ‘Asticle 21.1.4, if the Operator is of the view that
“the Non-Associated Gas. discovery: in question -is non-economic as a
standalond: development “but can demonstrate that there is sufficient

91.2.1 Ia the event of a commercial discovery of Crude Oil, the Contractor shall state
ifit cqusiders that the production of. ‘Associated Natural Gas is likely to exceed
the quantities necessary'for the requirements of the Petroleum Operations
related to the production of Crude Oil (including re-injection operations), and
if it considers that such excess is capable of being pi ced in comma J.

44°
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

quantities. In the event the Contractor shall have informed NOCAL of such as
excess, the Parties shall jointly evaluate the possible outlets for that excess of
Natural Gas, both on the local market and for export (including the possibility
of joint marketing of their shares of production of that excess of Natural Gas
in the event such excess would not other wise be commercially exploitable),
together with the means necessary for its marketing. ,

In the event the Parties should decide that the development of the excess of
Natural Gas is justified, or in the event the Contractor would wish to develop
and produce that excess for export, the Contractor shall indicate in the
development and production program referred to in Article 11.33 the
additional facilities necessary for the development and exploitation of that
excess and its estimate of the costs related thereto.

The Contractor shall then have the right to proceed with the development and
expioitation of that excess in accordance with the development and production
program approved by NOCAL under the terms provided by Article 11.3.6, and
the provisions of the Contract applicable to Crude Oil shall apply, mutatis
mutandis, to the excess of Natural Gas, unless otherwise specifically provided
by Article 21.3.

A similar procedure shall be applicable if the sale of marketing of Associated
Natural Gas is decided during the exploitation of a Field.

21.2.2 In event the Contractor should not consider the exploitation of the excess of

21.2.3

Natural Gas as justified and if NOCAL, at any time, would wish to utilize it,
NOCAL shall notify the Contractor thereof, in which event:

(a) the Contractor shall make available to NOCAL free of charge at the
Crude Oil and Natural Gas separation facilities all or part of the excess
that NOCAL wishes to lift;

(») NOCAL shall be responsible for the gathering, processing,
compressing and transporting of that excess from the abovementioned
separation facilities, and shall bear any additional costs related thereto;

(€) _ the construction of the facilities necessary for the operations referred to
in paragraph (b) above, together with the lifting of that excess by
NOCAL, shall be carried out in accordance with good international
petroleum industry practice and in such a manner as not to hinder the
production, lifting and transportation of Crude Oil by the Contractor.

Any excess of Associated Natural Gas which would not be utilized under
Articles 21.2.1 and 21.2.2 shall be re-injected by the Contractor. However, the
Contractor shall have the right to flare said gas in accordance with good
intemational petroum industry practice, provided that the Contractor
furnishes NOCAL with a report demonstrating that said gas cannot be
economically utilized to improve the rate of recovery of Crude Oil by means
of re-injection pursuant to the provisions of Article 15.6, and provided,

45
ty ; ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

further, that NOCAL approves said flaring, which approval shall not be
unreasonably withheld. . :

21.3 Provisions common to Associated and Non-Associated Gas ‘~‘

Crude Oil for the Purposes of their sharing between the Parties under Article
16.

* 21.3.3 For the Purposes of this Contract, the Natural Gas price, expressed in Dollars
per million BTU, shall be equal to:

(@) With respect to Natural ‘Gas export sales to Third Parties, the price
obtained from Purchasers;

(b) With respect to sales on the local market of Natural Gas as a fuel, uch
price as NOCAL and the Contractor shall tmutually agree upo;

46
22.1

22.2

22.3

22.4

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 22
FOREIGN EXCHANGE CONTROL

‘The Contractor shall comply with the foreign exchange control regulations, subject to
the provisions of this Article.

The Contractor shall have the right to retain abroad all the foreign currencies arising
from export sales of all Petroleum to which it is entitled under this Contract, or from
assignments, as well as equity, incomes from loan and more generally, all assets
acquired abroad by it, and to freely dispose of such foreign currencies or assets to the
extent that they may exceed its requirements for its operations in Liberia.

No restriction shall be-exercised on importation by the Contractor of funds intended
for the performance of the Petroleum Operations.

The Contractor shall have the right to purchase currencies of Liberia with foreign
currencies, and freely exchange into foreign currencies of its election any funds held
by it in Liberia in excess of its local requirements at exchange rates which shall not be
less favorabl ose generally applicable to any other buyer or seller of foreign

currencies?

47
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 23 “©
GOVERNING LAW ~

Applicability of Liberian Law: Except as explicitly provided in this Contract, sis Contractor
shall be subject to Liberian Law as in efféct'fiom time to time, including With, Fespect to
labour, environmental, health and safety, custosiis and tax’ matters, and ‘shall conduct itself in
& manner consistent with Liberia’s obligationunder intornational treaties ‘and ‘agreements
insofar as those have the effect of Law in Liberia, ‘

Construction and laterpeotatioe-This Contract wn the rights, obligations and duties of the
Parties under this Contract ‘shall -be construed and inferpreted | ‘aecordance with Liberian
Law.and by such miles and‘ptidcipites of international law as tnay'be applicable, particularly
with regard to-an iny2stment by Hationals of one country in anotlier country. However, in the
event of a conflict between this Contract and any Law — except for the Constitution in effect
as of the Effective Date —- the rights, ob} gations and duties of a Party shall be deemed to be
those set forth i in this Contract. iiss ‘

2 ese

48
24.1

24.2

24.3

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 24

MONETARY UNIT

“The registers and accounting books relating to this Contract shall be maintained and
recorded in Dollars. Said registers and accounting books shall be used to determine
the Petroleum Costs, gross income, exploitation costs and net profits for the purpose
of the preparation of the Contractor's tax return; they shall contain, inter alia,
Contractor’s accounts showing the sales of Petroleum under this Contract.

were paid and the income received.
The originals of the registers and socounting books referred to in Asticle 24.1 shall

be kept in Liberia or as otherwise determined by Contractor. The registers and

Shimmy BE me
and Petroleum

49
25.2

ORANTO BLOCK LB-14,.PSC JUNE 10,2009 CONFIDENTIAL

ARTICLE 25

ACCOUNTING METHOD AND AUDITS

The Contractor shall maintain its accounts in accordance with the regulations in force
and with the provisions of the Accounting Procedure set out in Appendix 2 attached
hereto forming an integral part of this Contract.

After giving the Contractor notice thereof in writing NOCAL shall have the right to
cause the registers and accounting books relating to the Petroleum Operations to be
and audited by its own agents or by experts of its election, and shall have a
period of four (4) months following the end of each Calendar Year to carry out those
inspections or audits relating to said year and may submit ‘its objections to the
Contrector for any contradictions or errors found during such inspection or audits.

Should NOCAL fail to make any claim within the abovementioned period of four (4)
months, no further objection or be made by the Liberian administration for
the Calendar Year concemed

'

mao

50
26.1

26.2

(a)

(b)

(©)

@

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 26

IMPORT AND EXPORT

The Contractor shall have the right to import into Liberia, in its own name or
on behalf of its contractors and subcontractors, all the technical equipment,

development, production, transportation, sales marketing,
_ Squipment pipelines, tanks, geological and geophysical tools, boats, ships,

launches, drilling barges, ships and platforms, production
ee Ee ot ia ned epieen nck umm

automobiles, exp! chemicals, fuels, ship supplies,

ical products, medicines, computer software and hardware, which
shall be free of all duties and taxes.
The Contractor shail have the right to import into Liberia, in its own name or
on behalf of its contractors or subcontractors, the furniture, clothing,
household appliances and all personal effects for all the foreign employees and
their families assigned to work in Liberia for the Contractor or its contractors
or subcontractors.

‘The Contractor, its agents, contractors and subcontractors shall have the right
to re-export from Liberia, free of all duties and taxes and at any time, all the
items imported under Article 26.1 (a) and (b) which are no longer necessary
for the Petroleum Operations except the items which have become the
property of the State under the provisions of Article 20.

During the period from the, inception of exploration until the date commercial
production begins, the following goods in addition to Article 26.1 are exempt from

import duties:

@)

‘

?
Plant or equipment, including but not limited to four-wheel-drive motor
vehicles but not motorcycles, sedans or vehicles as defined by

31
26.3

26.5

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL,

(b) Intermediate inputs (including but not limited to explosives, drilling mud,
grinding balls, tires for trucks used in operations, and similar items specified
in regulations); and.

(c) Raw materials.

The Contractor, its agents,

materials, machinery
tools, goods and supplies which they have imported when they are considered as
surplus and no longer necessary for the Petroleum Operations. In that event, the seller
shall be responsible’ for paying all duties and taxes applicable on the date of the
transaction and for filing all the formalities prescribed by the regulations in force.

During tho term of this Contract, the Contractor, its customers and their carriers shall
have the righ to export freely at the export point selected for that purpose, free of all
duties and taxes and at any time, the portion of Petroleum to which the Contractor is
entitled in accordance with the provisions of this Contract, after deduction of all
deliveries made to the STATE, provided however that fees for unprocessed
exportables shall be paid.

Contractor is not exempt from customs user fees of two and half percent (2.5%)

imposed under the including fees for the inspection or pre-shipment
inspection of goods.

$2
272

27.3

274

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 27
DISPOSAL OF PRODUCTION

Each Calendar Year, up to.e total of ten percent (10%) of the share of Crude Oil
Production to which the Contractor is entitled, shall be sold to NOCAL by the
Contractor for the purpose of satisfying the needs of the domestic market of Liberia.
Such contribution of the Contractor shall be in proportion to its share of production, in
the total Crude Oil Production tn Liberia. |

“The quantity of Crude Oil the Contractor shall be obligated to sell to NOCAL shall be
notified to it by NOCAL at least three (3) months prior to the beginning of each
calendar quarter.

The price of the Crude Oil sold to NOCAL under Article 27.1 for the needs of the

domestic market shall be the Market Price defined in Article 18.

” ‘That Crude Oil price shall be payable to the Contractor in Dollars within 45 days

after receipt of the invoice unless otherwise agreed between the Parties.
‘The transfer of title to, and risk of, the share of Petroleum production to which each

‘party is entitled shall be made at the Delivery Point, or at any other transfer point
“agreed between the Parties.

Each of the Parties shall have the right and obligation, to dispose of and lift the share
of Petroleum to which it is entitled under this Contract. Such share shall be lifted on
as regular a basis as possible, it being understood that each of the Parties, within
reasonable limits, will be authorized to lift more (overlift) or less (underlift) that its
share of Petroleum produced and unlifted by the lifting day to the extent that such
overlift or underlift does not infringe on the rights of the other Party and is compatible
with the production rate and the storage capacity.

In the establishment of the sequence of liftings, priority will be given to the Party with
the largest share of produced and unlifted quantity of Petroleum at a given time. The
Parties shall periodically meet to establish a provisional lifting program on the basis
of the principles above-described and taking into account the wishes of the Parties as
regards the dates and ir liftings, provided that those wishes are

53
28.1

28.2

28.3

28.4

28.5.6

ORANTO BLOCK LB-I4 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 28

PROTECTION OF RIGHTS

‘The Contractor shall take all necessary steps to achieve the objectives of this Contract
in its condiict of Petroleum Operations. is

e rs 5 se i i
NOCAL shall take all necessary stops to facilitate the ittiplementation by the
Contractor of the objectives of this Contract, and the STATE shall protect the
property and operations of the Contractor, its employees and agents in the territory of

At the request of the Contractor, the STATE shall prohibit the construction of
dwelling or business buildings in the vicinity of installation which the Contractor may
declare dangerous as a result of its operations. It shall take all necessary precautions
to prohibit anchoring in the vicinity of submerged pipelines at river passages, and to
prohibit any hindrance to the use of any other installation necessary for the Petroleum
Operations whether on land or offshore.

The Contractor shall take out and cause to be taken out by its contractors and
subcontractors, in respect of the Petroleum Operations all insurances of the type and
customarily

insurances with would be required under Liberian legislation.

To enable the Contractor to carry out expeditiously and efficiently the Petroleum
Operations, NOCAL shall have the obligation to assist the Contractor st the
Contractor's request and expense to:

Obtain the approvals or permits needed to open accounts with Banks in Liberian;
Go through the formalities of exchanging foreign currencies;

Obtain office space, office supplies, ‘ion, and communication facilities and
make arrangements for accommodation as required;

Go through the formalities of the customs;

Obtain entry and exit visas for the Expatriate Employees who will come to Liberia for
the implementation of the Contract and for their dependants who will visit them or
reside in Liberia for a long period and provide assistance for their transportation and
moving as well as medical services and travel in Liberia;

Obtain naceksary permission to send abroad, if necessary, documents, data and
samples for analysis or processing during the Petroleum Operations; and

Contract departments engaged in fishing, aquatic products, meteorology, ocean
shipping, civil aviation, railway, transportation, communication end services for

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

on a timely basis approvals necessary for the conduct of the Petroleum Operations
under the Contract.

28.6 NOCAL may, at the request of the Contractor, sell to the Contractor data and samples
concerning the Contract Area other than those produced as a result of Petroleum
Operations hereunder in accordance with any relevant rules and regulations and
NOCAL shall also assist the Contractor to arrange the purchase of any oceanic
environment, hydrological, teak lias dite seed tai

55
29.1

29.2

29.3

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

(@ $125,000 Dollars during each year of the exploration period;
() $175,000 Dollars during each year of the exploitation period.

Additionally, the Contractor shall make an annual contribution of One Hundred
Thousand Dollars ($100,000) to the University of Liberia, paid to directly to NOCAL
for subsequent payment to the University of Liberia, for the enhancement of
Studies. = i “

Upon commencement of the petroleum Operations, the Contractor shall provide
funding for Social and Welfare programmes in Liberia and for that purpose the
Contractor shall make an annual Social and Welfare Budget payment directly to

(a) $150,000.00 Dollars during each year of the exploration period;
(6) $250,000.00 Dollars during each year of the exploitation period.

The Training and Social and Welfare and University expenses bome by the

Contractor shall be included in recoverable Petroleum Costs. Funding for the

Contribution to the University of Liberia and Social and Welfare

shall be paid within thirty (30) days of the Effective Date. Thereafter,

payments shall be made within thirty days of each subsequent anniversary of the
agreement.

Such contributions for the Training, Social & Welfare and University of Liberia shall
be paid directly into bank accounts held and controlled by NOCAL or the University
of Liberia. Prior to thaking any such payment, the Contractor shall verify such bank
accounts and NOCAL agrees to cooperate, assist and proyide Contractor any
information jt requires to conduct such verification.

As provided if Article 19.3.3, all payments made under this Contract shall be made
ioror scr

56
294

29.5

29.6

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

. At the request of the Contractor, the STATE shall facilitate any Immigration
formalities with the Immigration Bureau, at the points of entry into and exit from

Liberia, in respect of the Contractor's employees, contractors, subcontractors and

hours,
matters relating to their employment conditions shall be determined by the Contractor
or its contractors, subcontractors and agents, and shall conform to the Labour
Practices Law of Liberia.

The STATE and/or NOCAL shall assist Contractor in obtaining all Liberian
governmental permissions, registrations, licenses, and al! other approvals or rights
however, that responsible for applicable fees required by law to

37
OQRANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL
ARTICLE 30

ACTIVITY REPORTS IN RESPECT OF EXCLUSIVE EXPLOITATION

30.2

AUTHORIZATIONS

inter alia, be furnished in respect of each Field:
(9) daily production reports.

(©) monthly reports stating the ties of Petroleum produced and those Id
during the previous month together wit nese ne -

Contrictor gives its written consent, the iiférmation relating to a Field
caticesplcltation, except statistical data sbout activity, shall be oceetdace
confidential by the Parties during the term of this Contract, :

The Contractor shall forthwith notify the STATE of any imateral whatsoever
ines to the Hydrocarbon fields of faites, and shall ake all necessary sega
terminate it and carry out the necessary repairs.

From the year f gothg an exclusive exploitation muthorzation, th annual report
releered to in Article 8.2 shall also include the following:

(a) the rmation on all development and production operations carried out during
ite previous Calendar Year, including the quantities of Petrolenm produces
and those sold, if any;

(b) information on all transportation and sales operations together with the
location of the main facilities buils by the Contractor, if any;

©) ....A statement spe ing the number of employees and workers, their
qualification te noma, peer wae i wonton, thee

(@ Reports on environmental management and mitigations;

(©) _ Financial re, including exploration Sos, petroleum costs and income tax

58
31.1

312

313

314

31.5

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL,

ARTICLE 31

ARBITRATION

In the event of any dispute between the STATE or NOCAL and the Contractor
relating to, or arising out of, the interpretation or execution of the provisions of this

If within three (3) months from the date of notice of such dispute by either Party to
the other, the Parties have not reached settlement, the dispute shall, at the request of
i Cham!

The exbitration hall be held in London, England. The language used during the
procedure shall be the English language. The arbitration shall be determined by three

_ Q) arbitrators. The arbitrators shall not have the same nationality as the Parties.

The arbitration tribunal's award shall be final; it shall be binding on the Parties and
shall be enforceable in any court of appropriate jurisdiction.

‘The expenses of any arbitration shall be borne equally by the Parties, that is to say,
each party shall pay the expenses of its own arbitrator and the expenses of the third

__,Arbitrator in equal shares, and any expenses imposed by the International Chamber of
Commerce

shall be shared equally by the Parties.

The performance by the Parties of their obligations under this Contract shall not be
suspended during the course of the arbitration.

A sole expert shall be an independent and impartial person of international standing
with relevant qualifications and experience sppointed purscant to the mutual
agreement of the Parties (“Sole Expert”). Any Sole Expert appointed shall act as an
expert and not as an arbitrator or mediator and shall be instructed to endeavour to
resolve the dispute referred to him within thirty (30) days of his appointment, but in
any event within sixty (60) days of the appointment. Upon the selection of the Sole
Expert, the Party receiving the notice of referral above shall submit its own statement
containing all information it considers relevant with respect to the matter in dispute.
The decision of the Sole Expert shall be final and binding and not subject to any
appeal, save for fraud, corruption or manifest disregard of applicable procedure of this
Contract. If the Parties are unable to agree on the appointment of a Sole Expert within
twenty (20) days after a Party has received a notice of referral under this Article the
Sole Expert shall be selected by the ICC Centre for Expertise, and the person #0
selected shall be appointed by the Parties,

The Sole Expert shall decide the manner in which eny determination Is
including whether the Parties shall make oral or written submissions and
and the Parties co-operate with the Sole Expert and provide such
and information as:the Sole Expert may request, All

and information provided by a Party to the Sole Expert shall be
Party, and any oral submissions to the Sole Expert shall be made In

59
‘ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

Parties and each Party shall have a right of response. The Sole Expert may obtain any
independent professional or: technical advice as the Sole Expert considers necessary.
The fees and expenses of a Sole Expert appointed under the provisions of Article 31.4
shall be borne equally by the Parties.

31.6 Sovereign Immunity

H Permitted by
the laws of any applicable jurisdiction, This waiver includes immunity from (i) any
determination, mediation, or arbitration proceeding commenced pursuant to

attachment) i

judicial or administrative proceedings commenced pursuant to this Contract, Each
and obligations hereunder are of a commercial and

not a governmental nature, ‘

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTLAL

ARTICLE 32

TERMINATION

babmwewere pronecer ce sag rarane During the Exploration and Exploitation Periods,

a , by not less than sixty (60) days notice to NOCAL, all
ncphegrivimnty tigations hereunder in respect of-all or any part of the Delimited
Area, and the Operator shall be relieved of all obligations. tp NOCAL scan
area so surrendered cxcept those obligations arising out of a,related to

Termination by NOCAL. Subject to the provisions of Article 31, NOCAL shall
have the right to terminate this Contract if any of the following events (hereinafter
falicd "vents of Dettuit) stall ecéae and be continning:

fa) Where the Contractor shall fail to make any of the payments described in this
Contract on the due payment date, and such default is.not cured within forty-
five (45) days after notice by NOCAL or within such longer periods as-may
be specified in said notice;

(b) | Where the Contractor shall materially fail to candies with its work
commitments and other conditions in this Contract and such failure is not
cured within ninety (90) days after notice by NOCAL of within such longer
period as may be specified in the notice;

(c) Where the Contractor shall (i) voluntarily dissolve, liquidate or wind up its
affairs, or make an assignment of all of substantially all of its assets for the
benefit of creditors other than an assignment made to secure indebtedness
incurred in the ordinary course of business; (ii) file a petition or application to
any tribunal for the appointment of a trustee or receiver for all or any
ee eee oon ae ten Cee

ment, insolvency or readjustment of
Sete aka ae hens ne as habiliolan Sabin ai or henoeae he athck oe
if any such petition or application is filed, or any such proceedings are
commenced against it, shall indicate its approval thereof, consent thereto or
acquiescence therein, or (iv) if any order is entered appointing any such trustee
or receiver, or adjudicating the Contractor bankrupt or insolvent, or approving
the petition in any such proceedings, and provided that the Contractor shal!
fail to take corrective measure(s) to have such order removed or lifted within
sixty (60) days;

(ad) Where the Contractor shall fail to carry out Exploration as required by Article
4, or cease Exploration for a period of twelve (12) consecutive months or
cease production with respect to all Production Areas for a period of twenty-
four (24) consecutive months, unless such failure or cessation is consented to
by NOCAL or is caused by a state of force majeure.

7

Opportunity to cure: In the case of an alleged Event of Default described above,

NOCAL, before taking any further action, shall provide Notice to the Contractor of
the alleged occurrence of such Event of Default and of NOCAL’s views in that

61
32.4

j Wet

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

and shall offer the Contractor a fair opportunity to consult with NOCAL to resolve
the matter. [f, after a reasonable:period of time of consultation, NOCAL is of the
reasonable opinion that the matter cannot be resolved by further consultation,

» NOCAL may they send to the Contractor Notice of NOCAL’s intention to.terminate

this Contract. If the Event of Default is not cured within sixty (60) days after said
Notice, or within such longer period as may be necessary to allow a reasonable period
GE eB ete. TK canny Cent Sele Comtenns siete Seceabaens Sates fo Ariel
31. i

Disputes Regarding Events of Default. Notwithstanding the provision of Article

32.2 if the Contractor disputes whether there has been an Event of Default described

above and, within sixty.(60) days after receipt by the Contractor of NOCAL’s Notice
of its intention to terminate this Contract, refers such dispute to arbitration in
accordance with Article 31, then termination of this Contract effect until
the finality of, and in accordance with, an arbitration award.
weuwoes wo

—eYoue

wh

we

33.1

33.2

33.3

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 33
FORCE MAJEURE

No delay or default of a party in performing any of the obligations resulting from this
Contract shall be considered a bréach of this Contract if such delay or default is
caused by a case of Force Majeure.

If in the event of Force Majeure the performance of any of the obligations under this
Contract is delayed, that delay extended by the period of time required to repair the
damage caused during such delay and to resume the Petroleum Operations shall be
added to the period provided by this Contract for the performance of said obligation,
and the exclusive exploration or exploitation authorizations shall be extended by that
period as regards the area concemed by Fores Majeure:

Obligations other than those affected by Force continue to be performed
in accordance with the provisions of this Contract,

63
34.1

34.2

ORANTO BLOCK LB-I4 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 34

JOINT AND SEVERAL OBLIGATIONS AND GUARANTEES

All the clauses, conditions and provisions of this Contract shall be binding on the
Parties and their respective successors and assignees, This Contract constitutes the
Only agreement between the Parties and no previous communication, promise or
agreement, whether oral or written, between the Parties, related to the purpose of this
Contract may be asserted to amend the clauses hereof.

The STATE certifies and guarantees that there is no other applicable agreement with
respect to the petroleum rights within the Delimited Area, that it will perform its
obligation in fairness and good faith and that this Contract will not be cancelled,
amended or modified except by agreement between the Parties.

Where the Contractor is constituted by several entities, the obligations and liabilities
of those entities under this Contract shall be joint and several.
35.1

35.2

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ARTICLE 35

RIGHTS OF ASSIGNMENT

All or part of the rights and obligations arising from this Contract may be assigned b
any of the entities constituting the Contractor to Third Parties whose technical and
financial reputation is well established; the assignees with the other entities
constituting the Contractor shall thereafter be jointly and severally liable for the
obligations arising from this Contract.

The terms of any non-affiliated assignment shall be subject to the prior written
approval of NOCAL, which approval shall not be unreasonably withheld,

If within sixty (60) days following notification to NOCAL of a projected assignment
accompanied by al the related information and the draft assignment deed, NOCAL
has not given its decision, that assignment shall be deemed to be approved by
NOCAL.

From the date of approval of an assignment, the assignee shall comply with the terms
and conditions of this Contract.

Subject to the prior written approval of the State through NOCAL., all or part of the
joint and several rights and obligations arising from this Contract may be free}
assigned at any time by any of the entities constituting the Contractor to one o¢ ‘ibe

Affiliated Companies or other entities constituting the Contractor.

65
36.1

36.2

36.3

tee

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTLAL

ARTICLE 36

STABILITY OF CONDITIONS

This Contract is executed and binding between the Parties in accordance with the laws
and regulations; in. force as of the Effective Date and on the basis of the provisions of
all said laws and regulations,’ ai-it regards, to , including but not limited to the
economic, petroleum, fiscal and financial provisions of this Contract.

This Contract may not be amended, cancelled or modified by virtue of the adoption or
amendment of any law, rule, order, decree or regulation by the State of Liberia after
the Effective Date of this Contract. This Contract may only be amended or modified
by written agreement of all Parties to this Contract.

Periodic Review: In the event of changes in circumstances from those existing at the
Effective Date, that have & si gn material effect on the terms of this Contract,

mutually established that such Profound Changes in Circumstances have occurred,
then the Parties shall effect such changes in or clarifications to this Contract that they
mutually agree are necessary, The Partics shall meet in good faith to make the
necessary revisions and adjustments to the Contract in order to maintain such
expected econamic benefits to each of the Parties, provided that the economic benefits
to the Parties shall not be reduced as a result of exercising the terms of this article. For
the purposes of this Contract the term “Profound Changes in Circumstances” shall
mean such changes in the economic conditions of the petroleum industry world wide
or in Liberia or such changes that result in such a material and fundamental alteration
of the conditions and assumptions relied upon by the Parties at the Effective Date of
this Contract (or the time after any subsequent review under this Article) to the effect

that the overall balance of benefits reasonably anticipated by the Parties
will no longer be achievable.
37.1

372

37.3

ORANTO BLOCK LB-14 PSC JUNE 10,2009 CONFIDENTIAL

ARTICLE 37
IMPLEMENTATION OF THE CONTRACT

The Parties agree to cooperate in every possible manner to achieve the objectives of
this Contract. hy

ponent agtinie smgsbondn mp: Reker Scr eal

the Parties can obtain the best benefit from a sincere However, the
Contractor shall obserye the applicable procedures and formalities, and shall apply to
the competent and/or Agencies of the Administration.

‘The Parties agree to respect the terms of this Contract and not to unilaterally abrogate
any part of the terms und conditions contained herein.

Any notices or other communication under this Contract shall be deemed to have been
made when they are delivered to an authorized representative of the Party concerned
at the location of Said Party’s principal office in Liberia, or sent by telegram, cable or
facsimile with all expenses paid, or deposited as registered letters with the Postal
administration of Liberia with postage prepaid in accordance with the contact address
of the Parties provided herein.

Notifications shall be deemed to have been made on the date when the addressee shall
receive them.

Notices to NOCAL should be sent to:

President and CEO

National Oil Company of Liberia
Episcopal Church Plaza, 3" Floor
1000 Monrovia

10 Liberia

Tel: +231-6512929

E-Mail: f 1

Notices to Oranto Petroleum Limited should be sent to:

Group Managing Director
Plot 8, Water Corporation Way
Strect

Lagos, Nigeria
Tel/Fax: +234 1 2120876
E-Mail:

rn
IF NOCAL considers tiat the Contractor has committed a breach in the performance
of any of its obligations, it shall so notify the Contractor in writing and the Contractor

67
37.4

37.5

37.6

37.7

37.8

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

shall have sixty (60) days to remedy the breach or refer the matter to arbitration in
accordance with this Contract,

The terms and conditions of this Contract may be modified only in writing and by
mutual agreement between the Parties.

Unless otherwise specified in writing, the Ministry and NOCAL shall represent the
STATE under this Contract and is empowered to grant, in the name and on behalf of
the STATE, any consent necessary or usefull for the implementation of this Contract,

Appendices 1 and 2 attached hereto shall form and integral part of this Contract.

Any waiver of the STATE or NOCAL concerning the performance of any obligation
of the Contractor shall be in writing and signed by the representative of the STATE or
NOCAL, and no waiver shall be implied if the STATE or NOCAL does not exercise
any of its rights to which it is entitled under this Contract”

68
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

'

ARTICLE 38

EFFECTIVE DATE

Upon execution by the’ Parties and when promulgated as the law of the Republic of Liberia,
this Contract shall become effective, the date of ratification and publication of the hand bill
shall be referred to as the Effective Date, and said Contract shall become binding on the
Parties. Inaddition to’ the foregoing, the STATE and/or NOCAL shall take all actions
necessary ‘following the Exécutidn Date to give this Contract the full force and effect of law
in the Republic df Liberia

Counterparts. This Contract may be executed in multiple counterparts, and by
different: Parties in separate counterparts, and each such counterpart shall be deemed an

original Contract for all purposes, provided that no Party shall be bound by this Contract
unless and until all parties have executed a counterpart.

IN WITNESS WHEREOF, the Parties have signed this Contract onthe date asset fort ()
below.

ON BEHALF OF NOCAL AND THE GOVERNMENT OF LIBERIA:

“Tle Kurmh, ¢ -—160- LEO

Dr&bdee Kromah Date
P ENT/CEO
NATIONAL OIL COMPANY OF LIBERIA

06 -fo-°C F
Date
/0/o o7
lofi)
Date
eC

+ Tolbert » *

, NATIONAL INVESTMENT COM.
REPUBLIC OF LIBERIA +
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

ON BEHALF OF Oranto Petroleum Limited

10 -G= 20079

Mr. Eze Date
Oranto Chairman
Oranto leur Limited
oS Th Juws VOOG
Mr. Stephen Date
Oranto Group Managing Director
Oranto Petroleum Limited
Attested: :
oe a iota sia
Hion. Philip A.Z. Banks Date
MINISTER OF JUSTICE
REPUBLIC OF LIBERIA
Approved:
Her Excellency Date

Ratified:

ee ee a a

National Legislature of the Republic of Liberia Date
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

APPENDIX 1
" ‘Attached to and made part of this Contract between the Republic of Liberia and the
Contractor. ;
DELIMITED AREA

On the Effective Date, the Delimited Area, designated as Block LB 14, is formed by the arca
included inside the perimeter constituted by the points indicated on the map attached thereto.

The geographical coordinates of those points are the following, with Reference to the
Greenwich meridian:
Block LB-14 Coordinates (WGS84)

Those coordinates are only given for purposes of defining the Delimited Area and shall not
be considered as the boundaries of the national jurisdiction of Liberia.

‘The surface of the Delimited Arca above-defined is deemed to be equal to about 3,121sq. km.
MAP OF BLOCK LB-14

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

APPENDIX 2

Attached to and made part of this Contract between the Republic of Liberia and the
Contractor.

ACCOUNTING PROCEDURE

Article I General Provisions

Ll

12

4

Object *

‘This Accounting Procedure shall be followed and’ observed in the performance of the
obligations under the Contract to which this Appendix is attached.

The purpose of tis Accounting Procedure i to establish the principles of accounting
which shall reflect the Operators actual costs relating to Joint Operations to the end
that the Operator shall subject to the processes of the Contract neither gain nor lose by

‘fréason ofithe fact that it acts as Operator.
‘Accounts and Statements nem $ -

‘The registers and accounting books of the Contractor shall be in conformity with
accounting rules and regulations for business applicable in Liberia. However, the
Contractor may apply the accounting rules and procedures in conformity with the
Revenue Code of Liberia.

In accordance with the provisions of Article 25 of the Contrect, accounts, books and

registers shall be maintained and recorded in Dollars. These accounts shal! be used,
inter alia, to determine the amount of Petroleum Costs, the recovery of said Costs, the

the Republic of Liberia.

expenses i
Republic of Liberia in order to be provided at the request of the competent authorities
of Liberia.

Interpretation j

In the event of any conflict between the provisions of this Accounting Procedure and
the Contract, the provisions of the Revenue Code of Liberia shall prevail.

‘The definitions coutained in Article 1 of the Contract shall apply to this Accounting
Procedure and shall have the same meanings when used herein. In addition certain
terms used herein are defined as follows:
Ls

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

Exclusive Operation Account shall mean the accounts maintained by Operator to
record all expenditures, receipts and other transactions of Parties participating in
Operations by less than all parties.

Material shall mean the personal property, including but not limited to equipment
and supplies, acquired and held for use.in the Petroleum Operations. .

Modifications

The provisions of this Accounting Procedure may be modified by mutual agreement
between the Parties.

hss “Pictish ‘seg “ake ie oy poovlane ifthe Aces ‘Picnedins jeer
oases so aise Be such provision shall be modified in good faith by the

Article If— Petroleum Costs

Tl

Petroleum Costs Account

The Contractor maintain a Costs Account” which will record in
detail the expenses incurred by the Contractor directly relating to the Petroleum
ps carried out under this and which will be recoverable in

Contract,
accordance with the provisions of Article 16 of the Contract.

The Petroleum Costs Account, shall, inter alia, record separately, by Appraisal
Perimeter or Exploitation Perimeter if any, the following expenses:

(a) exploration expenditures;
(b) Sprain CROPEROMESS
(©) “~ development expendit

(d), _ exploitation expenses;
(©) _ financial costs;
(® overhead costs in Liberia;

(g) overhead costs abroad.

The Petroleum Costs Account shall enable, inter alia, to identify at any tinie:
(a) __ the total amount of Petroleum Costs since the Effective Date;
(b) the ttl amount ofPatoleum Coss eovered; J

3
|

2

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

(c) the total amount credited to the Petroleum Costs Account pursuant to Article
IL4(b) below: wag

(d) __ the total amount of Petroleum Costs which remain to be recovered,
(e) the calculation of taxable income.

For the purposes of Article 16 of the Contract, Petrolcum Costs shall be recovered in
the following sequence: -

@ exploitation expenses in respect of a Field incurred and’ paid from the date of
commencement of regular production;

(>) _ financial costs;
(©) _ other Petroleum Costs,

In addition, within each of the foregoing categories, the costs shall be recovered in the
sequence in which they are incurred,

, Unless otherwise provided for in this Accounting Procedure the intent of the Parties is
_ not to duplicate any item of the credit or debit of the accounts maintained under the
Contract,
Items debited to the Petroleum Costs Account

The following expenses and costs shall be debited to the Petroleum Costs Account
and also be deductible for income tax retum purposes, according to Article 17:

1L2.1 Personnel Expenses

All payments and costs in respect to Contractor's employees will be those
costs directly or indirectly assigned to the Petroleum Operations carried out

11.2.2 Overhead Costs In Liberia

Wages"'and salaries of the Contractor’s personnel directly engaged in the
Petroleum Operations in the Republic of Liberia, whose work time is not
directly allocated to the programs, as well as costs of maintaining and
operating in Liberia a main and administrative office and sub-offices
necessifry for the Petroleum Operations.

ba ba . 3
1.2.3 Overhead Costs Abroad -

74
11.2.4

11.2.5

11.2.6

112.7

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

costs, including a detailed breakdown of the costs, will be provided to the JOC
for its review and written approval, '

for use in the Petroleum Operations, as well as rentals or pai
or incurred for the use of any equipment of facilities required directly for the
performance of the Operations.

Services

Liberia.

Costs of services directly elated to Petroleum Operations rendered by
Affiliated Companies, provided such costs shall not exceed those

normally charged by independent companies for an identical or similar
service.

Insurance Premiums gnd Losses
Premiums paid, including those paid to Affiliated Companiss, for insurances
customarily taken out for the Petroleum Operations to be carried out by the

Contractor. Losses not covered by the applicable insurance
including the relevant deductible amounts will also be debited to this

75
IL3

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

11.2.9 Legal Expenses ...

All expenses of handling, investigation defending, protecting or recovering
Joint Property and settlement of litigation or claims directly arising by reason
of the Petroleum Operations. la tid las

11.2.10 Financial Costs

Any other expenses incurred and paid by the Contractor for the purposes of
the necessary atid proper conduct of the Petroleum Operations under the
approved annual Work Prograrhs and Budgets, other than the expenses
covered and dealt with by the Foregoing provisions of this Article and other
than the expenses excluded from the Petroleum Costs,

11.2.12 Ecological and Environmental Charges

All costs incurred for the benefit of the Joint Property and other Property
under the Contract as a result of governmental or regulatory requirements
and/or Operator’s policies to comply with environmental rules applicable to
Operations. These costs may include periodic environmental audits,
ecological or archaeological surveys and pollution control procedures required
by the applicable laws and regulations.

Expenses not chargeable to the Petroleum Costs Account

The expenses which are not directly necessary for the performance of the Petroleum
Operations, and the expenses excluded by the provisions of the Contract or this
Accounting Procedure as well as by the regulations in force in Liberia, are not
chargeable to the Petroleum Costs Account and shall therefore not be recoverable.
Such expenses shall be:

(a) expenses relating to the period before the Effective Date;

(b) any expensés relating to the operations out beyond the Delivery Point,
seh xe tcumpportation and marketing costs, -

16

4

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

(c) _ financial costs relating to the financing of exploration Petroleum Operations,
and those relating to the share of financing of development Petroleum
Operations;

(d) bonuses defined in Article 18.9 and in Article 19.1 of this Contract;

Items credited to the Petroleum Costs Account

The following incomes and proceeds shall, inter alia, be credited to the Petroleum
Costs :

(a) . income arising from the marketing of the quantity of Crude Oil to which the
Contractor is entitled under Article 16 of the Contract for the purpose of
recovery of the Petroleum Costs;

(b) any other incomes or proceeds related to the Petroleum Operations

© Sales of related substances;
« Any services rendered to Third Parties using the facilities dedicated to the
salad ’ Petroleum Operations, including, but not limited to, processin,
transportation and storage of products for Third Parties in those facilities.

77
ORANTO BLOCK LB-14:PSC JUNE 10, 2009 CONFIDENTIAL

Article III — Cost Evaluation Basis for Services, Materials and Equipment Used in the

IL!

1.2

TL3

IL4

Petroleum Operations
Technical Services

A reasonable rate shall be charged for the technical services rendered by the

Contractor or its Affiliated Companies for the direct benefit of the Petroleum

Operations carried out under the Contract, such as gas, water, core analyses and any

other analyses’ and tests; provided.that such.charges shall not exceed those normally

pa 20 by'‘independent’ technical: service companies and laboratories for similar
ices, ttt "

Purchase of Materials and Equipmeat

Materials and equipment purchase from third Parties and directly necessary for the
performance of the petroleum Operations carried out under the Contract shall be
charged to the Petroleum Costs Account at “Net Cost” incurred by the Contractor.

“Net Cost” shall include such items as taxes, shipping agent fees, transportation,
loading and unloading costs; license fees) related to the, supply of materials and
equipment, as well as transit losses not recovered through, insurance.

Use of Equipment and Facilities Exclusively by the Contractor

Equipment and facilities owned by the Contractor and used directly for the Petroleum
Operations shall be charged to the Petroleum. Costs Account at # rental rate which
shall be sufficient to cover maintenance, repairs, depreciation and services required
for the performance of the Petroleum Operations.

Maintenance, repairs,’and services required for the performance of the Petroleum
Operations shall be charged to the Petroleum Costs Accounts as operating expenses

Valuation of Materials ’

All materials transferred to Liberia from the Contractor's warchouses, or from those
of any entity constituting the Contractor or their Affiliated Companies, shall be valued
as follows:

(a) New Material Ls
New material (condition “A") means new material which fits never been used;
one hundred percent (100%) of the current market price, Which corresponds to
the price normally charged for similar supplies in arm’s length transactions
between buyer and seller.

Material in $ood:condition (condition “B”) means materiil’in good condition
which is still usable for its original purpose without repajr, at a maximum of
seventy-five percent (75%) of the price of new material. /
TLS

TIL6

ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

(b) Other Used Material
Other used material (condition “C”) means material still usable for its original
purpose, but only after repairs and Reconditioning: at a maximum of fifty
percent (50%) of the price of new material.

(c) Material In Poor Condition
Material in poor condition (condition “D") means material no longer usable
for its original purpose but still usable for other purposes: at a maximum of
twenty-five percent (25%) of the price of new material.

(d)  Serap Material

Scrap material (condition “E”) means material beyond usage and repair:
prevailing price of scrap material.

Warranty of Material , .... .,,;

‘The Operator does not warrant the material charged to the Joint Account beyond the
manufacture’s or supplicr’s guarantee, express or implied.
Materials and Equipment Disposed By the Contractor

Material and equipment purchased by all the entities constituting the Contractor shall
be valued in accordance with the principles defined in Article III.4 above.

Materials and equipment purchased by any entity constituting the Contractor or by
Third Parties shall be valued at the received sale price, which shall in no event be less
than the price determined in accordance with the principles defined in Article TIL4
above.

The corresponding amounts shall be credited to the Petroleum Costs Account.

Article IV ~ Inventories

IV.1

IV.2

Period
The Contractor shall keep a permanent inventory both in quantity and value of all

‘normally controllable materials used for the Petroleum Operations and shall proceed

at reasonable intervals with the physical inventories as required by the Parties.
Notice

A written notice of intention to take an inventory shall be send by the Contractor at
least ninety (90) days prior to the commencement of said inventory so that the STATE

and the entities constituting the C, may be represented at their own expenses
during the inventory dperations.

719
ORANTO BLOCK LB-14 PSC JUNE 10, 2009 CONFIDENTIAL

IV.3 Information

In the event the STATE or any entity constituting the be
represented at an inventory, such Party or Parties shall be bound to accept the
inventory taken by the Contractor which shall furnish to such Party or Parties a copy
of said inventory.

Article V — Financial and Accounting Statements

VA

¥2

‘The Contractor shall furnish the STATE and NOCAL with all the reports, records and
statements provided by the provisions of the Contract and the applicable regulations
and, inter alia, the following financial and accounting statements:

State of Exploration Work Obligations

Such annual statement shall be submitted not Jater than one (1) month after the end of
cach Contractual Year in respect of the exploration periods.

It shall present with details the exploration work and expenditures carried out by the
Contractor to fulfill its obligations set forth Article 4 of the Contract, excluding
specifically appraisal wells and related appraisal expenditures as well as development
expenditures, exploitation expenses, overhead costs and bonuses.

Statement of Recovery of Petroleum Costs

‘A quarterly statement shall be submitted not Inter than one (1) month after the end of
each Calendar Quarter. It shall present the following items of the Petroleum Costs
Account:

(a) the amount of Petroleum Costs which remain to be recovered at the beginning
of the quarter;

(by the amount of Petroleum Costs in respect of that quarter and recoverable under
the provisions of the Contract;

(c) the quantity and the value of the production of Petroleum taken by the
Contract of during the quarter for the purpose of recovery of the Petroleum

Costs;

(d) the amount of incomes or Proceeds credited for the purpose of Article 11-5 (b)
above during the quarter;

(e) the amount of Petroleum Costs which remain to be recovered at
the end of the quarter.

‘
In addition, an anhual statement of the recovery of Costs shall be
submitted prior to the end of February of each Calendar Year.
2009

ATTESTATION TO:

“AN ACT TO RATIFY THE PRODUCTION SHARING CONTRACT BETWEEN
THE NATIONAL OIL COMPANY OF LIBERIA REPRESENTING THE
REPUBLIC OF LIBERIA AND ORANTO PETROLEUM LIMITED FOR
OFFSHORE BLOCK LB 14.”

VICE PRESID: OF THE REP OF LIBERIA/PRESIDENT
OF THE LIBERIAN SENATE, RL.

SPEAKE A z

“LWD ZE:ZL © 6002 “Ez Atmy ‘Kop
PouOpIO PUB ‘mel JO s2u05 |[ny 24) CVU passed ‘pardope sum [IE
2p pue Suypeas.panp yp parmansuco [Tie 9tp Jo Suppear puooes
otf ‘amr am jo worsuadsns ot Jopun ‘uonow uO ‘“Burpear
Puooss Sy Joy WOOT IYNUWOD WOY usyxe} [Iq ‘WONOW uO

“LD 0:11 @ 6002
“ez Aig ‘Aepsmyl, Uo woos soy TUIMIOD) 01 yas puB Supear iss
Sif Uo paidopa sem j]iq Sy) ‘uoNOUT UC “peal [[1q ‘Uonou uD

«bL @1 4001d AUOHSAAIO AOA CALIAIT
WNATONLAd OLNVHO GNV VIdadlT AO SITaNdaTa
GHL ONILNGSHNdaa Vad] dO ANVdWOOD
TO ‘TYNOILYN @HL NUIMLIM LOVYLNOD
ONTIAVHS NOLLONGOUd AHL AJLLVU OL LOV NV»

*GTTLLLLNG 9T°ON THE GASSOWONE $.SSNOH
Vidar 40 OIadndse AHL AO TIAL TSIONT
CGNOOdS Aldii 3HL dO NOISSSS HLUNOd

6007

pouspso PUR ‘mB Jo S910} |Ity ay OVW passed ‘pardope sem [I<

pllooes Sif 40} tWoor seytuNMOD WOH wsxe []Iq ‘Eonou uO

“LIND S771 B 6002
“g| Ajng ‘Aepsinyy uo woos aaq}1uUI0Z 0} Juss pue Surpeas sity
Si UO padope sem []lq ay ‘CoROW UE “pess [Tq “‘UoHOM uD

«bl AT MOOT AMOHSAIO UO GALOAIT
WNhaT1OdLad OLNVUO GNV VRIAEIT AO DITANdTa
ZHL ONILNESHAdTa VINAGIT AO ANYdWOD
TIO ‘TVNOILVN @HL NAGMLIG LOVULNOO
ONRIVHS NOLLONGOUd FHL AMLLVA OL LOY NV»

‘OT LLULNA STON TI GESSOUONE S.aSNOH
Vrs al 40 Ol Tandy SHL dO FANLVISIOIT
GNOOaS Aldid AHL dO NOISSHS HLUNOd

6007
REPUBLIC OF LIBERIA P
THE HONORABLE HOUSE OF REPRESENTATIVES paral se
Capitol Building -

P.O. Box 9005

Monrovia, Libera —

Office: of the Chef Clev&

2009

FOURTH SESSION OF THE FIFTY-SECOND LEGISLATURE OF
THE REPUBLIC OF LIBERIA

4
SCHEDULE OF THE HOUSE’S ENROLLED BILL NO, 15 ENTITLED:

“AN ACT TO RATIFY THE PRODUCTION SHARING CONTRACT BETWEEN
NATIONAL OIL COMPANY OF LIBERIA REPRESENTING THE REPUBLIC
OF LIBERIA AND ORANTO PETROLEUM LIMITED FOR OFFSHORE
BLOCK LB 14.”

PRESENTED TO THE PRESIDENT OF THE REPUBLIC OF LIBERIA
FOR EXECUTIVE APPROVAL.

: of ah
RECEIVED THIS _ 73 DAY OF A.D. 2009

AT THE HOUR OF 9-47 Aa:

ses AAr

THE PRESIDENT OF THE REPUBLIC OF LIBERIA
